EXHIBIT 10.3
OFFICE LEASE AGREEMENT
THIS OFFICE LEASE AGREEMENT (this “Lease”) is made as of the 24th day of June,
2013 (the “Effective Date”) by and between JAMESTOWN Ponce City Market, L.P., a
Delaware limited partnership (“Landlord”) and athenahealth, Inc., a Delaware
corporation (“Tenant”).
RECITALS:
Landlord is the owner of that certain mixed use commercial project located at
675 Ponce de Leon Avenue, NE, Atlanta, Georgia, and known as Ponce City Market,
as generally depicted on Exhibit A, attached hereto (as the same may be modified
from time to time, the “Project”). A portion of the Project consists of
approximately 441,000 square feet of office space (as modified from time to
time, the “Office Component”), and Landlord desires to lease to Tenant a portion
of the Office Component containing approximately 75,000 square feet, as depicted
on Exhibit B attached hereto (the “Demised Premises”), subject to the following
terms and conditions.
ARTICLE 1
BASIC PROVISIONS SUMMARY


Section 1.1Basic Provision. Certain basic provisions of the Lease are summarized
as follows:


(a)
Addresses for Notice:



to Landlord:
JAMESTOWN Ponce City Market, L.P.

One Overton Park, 12th Floor
3625 Cumberland Boulevard
Atlanta, Georgia 30339
Attention: General Counsel
Fax: 770-805-1001


with a copy to:
JAMESTOWN Ponce City Market, L.P.

One Overton Park, 12th Floor
3625 Cumberland Boulevard
Atlanta, Georgia 30339
Attention: Asset Manager
Fax: 770-805-1001


to Tenant:
athenahealth, Inc.

311 Arsenal Street
Watertown, MA 02472
Attn: Carolyn Reckman



--------------------------------------------------------------------------------


Fax: 617-402-1099


with a copy to:
athenahealth, Inc.

311 Arsenal Street
Watertown, MA 02472
Attn: Ben Harrower, Corporate Counsel
Fax: 617-402-1099


(b)
Base Rent:    For that portion of the Demised Premises on the 8th Floor,
consisting of approximately 30,000 square feet:



Lease Years    Monthly        Annually    Per SF


1        $0.00        $0.00        $0.00
2        $63,750.00    $765,000.00    $25.50
3        $65,025.00    $780,300.00    $26.01
4        $66,325.00    $795,900.00    $26.53
5        $67,650.00    $811,800.00    $27.06
6        $69,000.00    $828,000.00    $27.60
7        $70,375.00    $844,500.00    $28.15
8        $71,800.00    $861,600.00    $28.72
9        $73,225.00    $878,700.00    $29.29
10        $74,700.00    $896,400.00    $29.88
11        $76,200.00    $914,400.00    $30.48


For that portion of the Demised Premises on the 9th Floor, consisting of
approximately 45,000 square feet:


Lease Years    Monthly        Annually    Per SF


1        $0.00        $0.00        $0.00
2        $111,900.00    $1,342,800.00    $29.84
3        $114,112.50    $1,369,350.00    $30.43
4        $116,400.00    $1,396,800.00    $31.04
5        $118,725.00    $1,424,700.00    $31.66
6        $121,087.50    $1,453,050.00    $32.29
7        $123,525.00    $1,482,300.00    $32.94
8        $126,000.00    $1,512,000.00    $33.60
9        $128,512.50    $1,542,150.00    $34.27

2

--------------------------------------------------------------------------------


10        $131,100.00    $1,573,200.00    $34.96
11        $133,725.00    $1,604,700.00    $35.66
Base Rent for the first Lease Year is abated in accordance with Paragraph 1 of
Exhibit H, attached hereto.
(c)
Base Year:    Calendar year 2015.



(d)
Broker:

Landlord's Broker -     Cushman & Wakefield of Georgia, Inc.
Tenant's Broker -        Avison Young.


(e)
Commencement Date:     June 16, 2014 (subject to Section 2.4).

(f)
Delivery Date:    January 15, 2014.

(g)
Demised Premises:    Space shown on attached Exhibit B attached hereto.

(h)
Demised Premises Area:    Approximately 75,000 square feet.

(i)
Guarantor(s):    Not applicable.

(j)
Office Component Area:    Approximately 441,000 square feet.

(k)
Permitted Use:    General office purposes and uses customarily incidental and
ancillary thereto, including but not limited to (i) vending machines for the
sale of food, confections, non-alcoholic beverages, and other convenience items
to employees of Tenant, (ii) business machines, equipment for printing,
producing and reproducing forms, circulars and other materials used in
connection with the conduct of Tenant's business, (iii) conference, seminar and
training rooms for employees and clients of Tenant, (iv) cafeterias, kitchens,
pantries and dining rooms for serving meals to employees and guests of Tenant,
to the extent permitted by Legal Requirements, and (v) facilities for storage of
equipment and supplies in connection with the foregoing, and for no other uses
or purposes whatsoever.

(l)
Tenant Allowance:    $5,250,000 ($70.00 per square foot of the Demised
Premises).

(m)
Tenant's Proportionate Share:    Seventeen and 01/100 percent (17.01%).

(n)
Term:    One hundred thirty-two (132) full calendar months after the
Commencement Date.

(o)
Security Deposit:    Not applicable.


3

--------------------------------------------------------------------------------


ARTICLE 2
GRANT AND DELIVERY


Section 2.1Grant.  For and in consideration of the rents, covenants and
agreements hereinafter reserved and contained on the part of Tenant to be
observed and performed, Landlord demises and leases to Tenant, and Tenant
leases, rents and accepts from Landlord the Demised Premises.
Section 2.2General Development of Project. Landlord is undertaking the general
redevelopment of the Project into a mixed use development, generally in
accordance with those certain plans prepared by Surber, Barber Choate & Hartlein
for Ponce City Market dated January 31, 2013, Project No. SBCH 21111.00, subject
to modifications that Landlord may from time to time make thereto.
Section 2.3Completion of Pre-Delivery Landlord's Work; Delivery of Demised
Premises.
(a)Landlord agrees to Substantially Complete (defined in Exhibit D) the work
described in Exhibit C (the “Landlord's Work”) in accordance with Paragraph 2 of
the Additional Lease Provisions attached hereto as Exhibit H (the “Additional
Lease Provisions”). Portions of the Landlord's Work must be Substantially
Completed as a prerequisite to the occurrence of the Delivery Date (hereinafter
defined) (such work being referred to and designated on Exhibit C as the
“Pre-Delivery Landlord's Work”), and the remainder of Landlord's Work must be
Substantially Completed on or prior to June 1, 2014 (such work being referred to
and designated on Exhibit C as the “Pre-Opening Landlord's Work”).
(b)The date on which Landlord delivers possession of the Demised Premises to
Tenant with the Pre-Delivery Landlord's Work Substantially Completed is referred
to herein as the “Delivery Date”. Landlord shall provide Tenant advance written
notice of the Delivery Date no less than ten (10) Business Day prior thereto
(the “Advance Delivery Notice”). Tenant shall have no obligation to accept
possession of the Demised Premises, and the Delivery Date shall not be deemed to
have occurred, until the date which is ten (10) calendar days following
Landlord's delivery of the Advance Delivery Notice to Tenant.
Section 2.4Completion of Tenant's Work; Completion of Pre-Opening Landlord's
Work. Following the Delivery Date: (a) Tenant shall perform the work described
in Exhibit D (the “Tenant's Work”), at its own expense, subject to the payment
of the Tenant Allowance by Landlord; and (b) Landlord shall perform the
Pre-Opening Landlord's Work as required in Paragraph 2 of the Additional Lease
Provisions.
Section 2.5Determination of Commencement Date. Landlord and Tenant acknowledge
that the date set forth in Section 1.1(e) as the Commencement Date is a target
date only, and that the actual Commencement Date shall be earlier to occur of
June 16, 2014, or the date on which the Tenant's Work is Substantially Complete,
but in no event earlier than the Landlord's Work Completion Date (defined in the
Additional Lease Provisions) unless Tenant shall so elect in writing to
Landlord. Upon the occurrence of the Commencement Date, Landlord shall deliver
to Tenant a Certificate of Commencement in the form attached hereto as

4

--------------------------------------------------------------------------------


Exhibit J and made a part hereof, which certificate Tenant and Landlord shall
promptly execute and return to each other.
ARTICLE 3
TERM


This Lease shall be binding upon the parties as of the date of execution and
delivery of this Lease by Landlord and Tenant. The term of this Lease (the
“Term”) shall commence upon the Commencement Date and shall continue for the
number of full calendar months set forth in Section 1.1 from and after the
Commencement Date. As used in this Lease, the term “Lease Year” shall mean
(a) each twelve (12)-month period commencing on the Commencement Date, except
that if the Commencement Date does not occur on the first day of a calendar
month, the first Lease Year shall commence on the Commencement Date and
terminate on the last day of the twelfth (12th) full calendar month following
the Commencement Date, and (b) each successive period of twelve (12) calendar
months thereafter during the Term.
ARTICLE 4
RENT
Section 4.1Base Rent. Starting on the Commencement Date, Tenant agrees to pay to
Landlord as base rent for each Lease Year the amount set forth as Base Rent in
Section 1.1 (the “Base Rent”). Base Rent for the period from the one-year
anniversary of the Commencement Date to the next-occurring first day of the
month shall be prorated on a daily basis and shall be payable with and in
addition to the first installment of Base Rent. The Base Rent for each Lease
Year shall be payable in twelve (12) equal monthly installments, in advance, on
the first day of each calendar month.
Section 4.2Additional Rent. For purposes of this Lease, all sums of money or
charges of any nature (except Base Rent) required to be paid by Tenant to
Landlord pursuant to this Lease shall be referred to as “Additional Rent,” and
all such amounts (including Base Rent) shall be referred to collectively as
“Rent.”
Section 4.3Rent Payments. Rent payable by Tenant under this Lease shall be paid
to Landlord at its address in Section 1.1 above, or to such payee and at such
place as may be designated by Landlord to Tenant by written notice. Base Rent
and regularly scheduled payments of Additional Rent shall be payable by Tenant
on or before the first day of each month, without prior demand therefor (except
where such prior demand is expressly provided for in this Lease), without any
deductions, set offs or counterclaims whatsoever except as expressly set forth
herein. Unless this Lease expressly specifies otherwise, any non-regularly
scheduled payments of Additional Rent shall be payable by Tenant no later than
thirty (30) days after invoice therefor.
Section 4.4Late Payments. If Landlord does not receive any payment of Rent
within five (5) days after it becomes due, Tenant shall pay Landlord a late
charge equal to three percent (3%) of the overdue amount. Any amount of Rent
owed by Tenant to Landlord which is not paid when due shall bear interest at a
rate per annum equal to the lesser of twelve percent (12%) per annum or the
maximum lawful rate of interest allowed under the laws of the State of Georgia

5

--------------------------------------------------------------------------------


(the “Default Rate”) from the due date of such amount until paid.
Notwithstanding the foregoing, however, on the first instance of any late
payment of Rent in any consecutive twelve (12) month period, Landlord shall
waive the late charge and interest so long as Tenant pays to Landlord the
delinquent amount of Rent within ten (10) days after Tenant's receipt of
Landlord's written notice demanding same.
ARTICLE 5
PARKING AND COMMON AREAS


Section 5.1Tenant Parking. Landlord shall provide and Tenant shall rent from
Landlord two hundred twenty-five (225) parking spaces in the parking facilities
serving the Office Component (the “Parking Facilities”), based on a ratio of
three (3) parking spaces per one thousand (1,000) square feet of the Demised
Premises. Of such parking spaces, twenty-five percent (25%) of such spaces, or
56 parking spaces, shall be located in the “Standard” parking area in the
adjacent, free standing parking deck as shown on Exhibit E (the “Standard
Spaces”) and the remaining seventy-five percent (75%) of such spaces, or 169
spaces, shall be located in the “Premier” parking area inside the main
structure, as shown on Exhibit E (the “Premier Spaces”). All parking spaces
provided to Tenant shall be unreserved and are to be used by Tenant, its
employees and invitees in common with the other tenants of the Office Component
and their employees and invitees. Tenant shall have access to the Parking
Facilities twenty-four (24) hours per day, seven (7) days per week. Landlord
reserves the right to build improvements upon, reconfigure, and/or make
alterations or additions to all or any of the parking facilities of the Project
at any time, so long as the number of spaces available to Tenant is not reduced.
In the event that the square footage of the Demised Premises is increased during
the Term, Tenant's parking allotment shall also increase in accordance with the
parking ratio outlined herein. During the period from the Commencement Date
through the date that any tenant of the Project takes occupancy of either the
20,000 Expansion Space or the 40,000 Expansion Space, as applicable (as such
terms are defined in Section 8 of Exhibit H attached hereto), Tenant shall be
entitled to rent from Landlord the parking spaces which would be allocated
thereto, at a ratio of three (3) parking spaces per 1,000 square feet of the
20,000 Expansion Space and the 40,000 Expansion Space, as applicable, at the
same rates and at the same ratio of Premier Spaces to Standard Spaces, and on
all other terms applicable to parking spaces, as set forth herein. Tenant shall
have the option to rent any or all of such spaces, provide that upon agreeing to
rent any such space, Tenant shall be obligated to continue to rent such space
until Tenant is obligated to cease use of any such space. Tenant shall cease use
of all such parking spaces which would be allocated to the 20,000 Expansion
Space or the 40,000 Expansion Space, as applicable, as of the date a tenant
takes occupancy of the 20,000 Expansion Space, and the 40,000 Expansion space,
as applicable. The Parking Facilities shall be designed to allow Tenant's
employees or guests to be issued parking entry passes which do not distinguish
Premier Space parking from Standard Space parking, and allow such parties to
enter into the Premier Parking area so long as Tenant's allotment of Premier
Spaces is not then fully occupied.
Section 5.2Parking Fees. Tenant agrees to pay to Landlord (or any parking
operator, as identified by Landlord in advance to Tenant) the parking fees for
all parking spaces, together with each monthly installment of Base Rent (if paid
to Landlord) or on or before the first day of each month (if paid to a parking
operator), commencing on the Commencement Date and

6

--------------------------------------------------------------------------------


thereafter throughout the Term. For the first three (3) Lease Years, Tenant
shall pay Fifty Dollars ($50.00) per month per Standard Space, and Ninety
Dollars ($90.00) per month per Premier Space. Beginning on the first day of the
fourth (4th) Lease Year and thereafter during the Term, Tenant shall pay
Landlord the then-current rates being charged by Landlord for the Standard
Spaces and the Premier Spaces, provided that the monthly rates for any such
spaces may not be increased more than three (3) times during the initial Term,
and shall at no time be in amounts in excess of the “market” rates charged to
tenants of Comparable Buildings (as hereinafter defined).
Section 5.3Common Areas. “Common Area” or “Common Areas” shall mean all areas,
facilities and improvements in the Project from time to time intended for the
non-exclusive, common and joint use and/or benefit of Landlord, Tenant and/or
some or all other tenants of the Project, including but not limited to
sidewalks, stairways, elevators, service corridors, Building Systems
(hereinafter defined), truckways, ramps, loading docks, dumpsters, service
areas, Parking Facilities, access and interior roads, delivery areas, landscaped
areas, elevators, vestibules, public washrooms, water features, pedestrian mall
areas (enclosed or open), and lighting facilities.
Section 5.4Use by Tenant. Tenant and its employees and invitees shall have the
right to use the Common Areas for their respective intended purposes in common
with other parties. Tenant agrees to comply with such reasonable rules and
regulations which may now exist or which may be issued from time to time by
Landlord for the proper efficient use, operation and maintenance of the Project,
including the Common Areas (the “Rules and Regulations”). Tenant and its
contractors, agents and vendors shall have access to such facilities within the
Common Areas as are necessary to install and operate Tenant's telecommunications
systems, including, voice, video, data, internet, and other transmissions
systems, at no charge from Landlord, but subject to the provisions of Article
14.
Section 5.5Landlord's Control. Landlord shall at all times during the Term have
the sole and exclusive control, management and direction of the Common Areas.
The rights of Tenant in and to the Common Areas shall at all times be subject to
the rights of others to use the same in common with Tenant. Subject to Paragraph
15 of the Additional Lease Provisions, and with reasonable advance notice to
Tenant, Landlord may at any time and from time to time reconfigure, increase, or
decrease the Common Areas, or temporarily close all or any portion of the Common
Areas to make repairs or changes and, to the extent necessary in the opinion of
Landlord, to prevent a dedication thereof or the accrual of any rights to any
person or to the public therein.
Section 5.6Landlord's Use of Common Areas. Tenant acknowledges that the Project
was developed with the intention of creating a unique atmosphere to attract
customers and to create a community gathering point, for the benefit of the
tenants of the Project and their customers, and that Landlord may use the Common
Areas or any part thereof for promotions, festivals, concerts, exhibits, events,
displays, the leasing of kiosks and food facilities, landscaping, decorative
items, and any other use which, Landlord has reason to believe may attract
customers to or benefit the tenants of the Project, or otherwise benefit the
community surrounding the Project. Landlord reserves the right to charge fees or
costs for the use of portions of the Common Areas in connection with any such
events. Tenant acknowledges that

7

--------------------------------------------------------------------------------


certain inconveniences may result from such actions, and that Tenant may from
time to time be temporarily restricted from use of certain areas which are
otherwise Common Areas, and Tenant hereby acknowledges the benefit to Tenant
from such use of the Common Areas. Tenant hereby relieves and releases Landlord
from any and all liability with respect thereto. For the avoidance of doubt,
Landlord's exercise of its rights hereunder shall be subject to Paragraph 15 of
the Additional Lease Provisions.
Section 5.7Non-Dedication. Nothing contained in this Lease shall be deemed to be
a gift or dedication of the easements or of any portion of the Common Areas to
the general public or for any public use or purpose whatsoever. Subject to
Paragraph 15 of the Additional Lease Provisions, Landlord shall have the right
to close all or any portion of the Common Areas for such period of time as is
reasonably necessary to prevent the creation of any prescriptive rights or
easements in favor of any party under applicable law with respect to any portion
of the Common Areas.
Section 5.8Offsite Parking. Landlord shall use commercially reasonable efforts
to assist Tenant in locating offsite parking near the Project for use by Tenant
and its employees and invitees.
ARTICLE 6
TAXES AND ASSESSMENTS


Section 6.1Tenant's Proportionate Share of Taxes. Tenant agrees to pay to
Landlord, as Additional Rent, in the manner set forth in Article 9, Tenant's
Proportionate Share of the amount by which Taxes for each calendar year during
the Term exceed the amount of Taxes during the calendar year which is set forth
as the Base Year in Section 1.1. Any partial calendar year during the Term shall
be adjusted pro-rata. For purposes hereof, “Taxes” shall mean all real estate
and other ad valorem taxes and assessments of every kind incurred by Landlord
with respect to the Demised Premises or the Office Component, as applicable, as
well as any tax or levy charged on the Office Component or any part thereof
during the Term as a replacement for such taxes and assessments. To the extent
that Taxes on the Project are not separately assessed with respect to the Office
Component, Landlord shall allocate on a reasonable and consistent basis a
proportionate share of the Taxes to the Office Component. Landlord shall cause
all Taxes to be paid prior to delinquency. Upon Tenant's request from time to
time, Landlord shall deliver to Tenant copies of receipted bills for all Taxes.
Section 6.2Tax Reductions and Incentives. Landlord and Tenant acknowledge that
during a portion of the Term, certain components of Taxes have been reduced or
remain fixed at lower rates pursuant to agreements with applicable taxing
authorities (the “Tax Incentive”), and Tenant shall be entitled to the benefit
of such reductions during the duration of any such reduction. The Tax Incentive
will permit Landlord to pay reduced ad valorem taxes on the Project through
calendar year 2022. Landlord agrees that the components of Taxes which are
intended to be reduced by the Tax Incentive shall not exceed $0.22 per square
foot of the Demised Premises during the eight (8) calendar years from 2014
through 2021, inclusive, even if the Tax Incentive or a portion thereof is not
realized by Landlord. In the event that during the Term, any other Taxes or
components thereof shall be reduced by jurisdictional incentives or tax
abatements offered in the manner of inducements to Tenant, including those that
accrue fully or

8

--------------------------------------------------------------------------------


partially to the benefit of the Office Component, the Project or Landlord as a
direct result of any incentive agreements that Tenant may have or obtain with
the State of Georgia, Fulton County and/or the City of Atlanta with respect to
the Lease, then 100% of said incentives or abatements shall be credited to
Tenant.
Section 6.3Exclusions from Taxes. Notwithstanding anything to the contrary
contained in the definition of Taxes, Taxes shall not include (a) any excise,
franchise, grantor's, recordation, net income, inheritance, estate, succession,
transfer, income, gift or profit tax; (b) any business, professional or
occupational tax; (c)  any impact or other fees or assessments relating to the
development or construction of the Office Component or any other taxes or
assessments not charged generally to other landowners in the area of the Office
Component; or (d) any fines or penalties incurred as a result of the late
payment of Taxes.
Section 6.4Consistent Means of Calculation. Landlord shall calculate all Taxes
in a reasonable and consistent manner between calendar years during the Term.
Without limiting the foregoing, Landlord shall not change the means of
calculating or allocating Taxes, or any component thereof, from the Base Year to
a subsequent calendar year if such change will increase the Taxes payable by
Tenant hereunder. In furtherance of the foregoing, if any tenant of the Office
Component is directly paying (to a party other than Landlord) any amount which
would otherwise be included in Taxes, then Taxes shall be adjusted, as equitable
and necessary.
Section 6.5Changes in Manner of Calculating Taxes. In the event that the method
currently used by the applicable taxing authority for the computation of the
assessed market value of the Office Component and/or the Project is discontinued
or revised, the determination of the increase in Taxes shall thereafter be made
according to a format and procedure which most nearly approximates the method
currently in use, and corresponding equitable adjustments shall be made the
computation of Taxes for the Base Year.
Section 6.6Refunds and Appeals of Taxes. Taxes which are being contested by
Landlord shall be included for purposes of the computation of the liability of
Tenant under this Article; provided, however, that in the event that Tenant
shall have paid any amount of Taxes pursuant to this Article and Landlord shall
thereafter receive a refund of any portion of the Taxes on which such payment
was based (without regard to who instituted the tax contest), Landlord shall pay
to Tenant its applicable share of such refund within thirty (30) days of
Landlord's receipt of the refund (or the application of a credit to reflect such
refund). Tenant's right to a refund shall apply in the event Landlord receives a
refund following the end of the Term which covers a period of time during the
Term. This Section shall survive the end of the Term. Landlord, in good faith,
shall use commercially reasonable efforts to keep Taxes as low as possible.
Landlord agrees upon request of Tenant to keep Tenant apprised of all tax
contest filings and proceedings undertaken by Landlord or others to obtain a tax
reduction or refund for the Office Component and/or the Project for the period
comprising the Term, whether protested during or following the end of the Term.
Section 6.7Installments of Taxes. Taxes which can be paid by Landlord in
installments shall be paid by Landlord in the maximum number of installments
permitted by law and shall not be passed-through to Tenant until the later of
(1) the calendar year in which

9

--------------------------------------------------------------------------------


the installment of Taxes is actually paid and (2) the calendar year in which the
installment of Taxes would have been paid had Landlord paid over the longest
permitted period.
ARTICLE 7
INSURANCE and LIABILITY


Section 7.1Tenant's Insurance.
(a)Tenant agrees that, from and after the date on which Tenant first enters into
the Demised Premises, Tenant shall carry at its sole cost and expense the
following types of insurance, in the amounts specified and in the form
hereinafter provided for:
(i)Commercial general liability insurance covering the Demised Premises and
Tenant's use thereof against claims for contractual liability, personal injury
or death, and property damage, occurring upon or about the Demised Premises,
such insurance to afford protection to the limit of not less than $5,000,000.00
per occurrence. The foregoing may be maintained using so-called “umbrella
policies” provided the stated coverages are provided;
(ii)Property damage insurance against “all-risks” of physical loss covering all
of the items included in Tenant's Work and any non-structural Alterations made
by Tenant within the core and shell of the Demised Premises pursuant to Article
14 hereof (whether paid for by Landlord or Tenant), trade fixtures, and Tenant's
personal property from time to time located upon or about the Demised Premises,
providing protection against perils included within standard forms of fire and
extended coverage insurance policies, together with insurance against sprinkler
damage, vandalism and malicious mischief;
(iii)Business interruption insurance for a period of at least twelve (12)
months;
(iv)Worker's compensation insurance in the minimum amounts required by the State
of Georgia, and Employers Liability Insurance in an amount not less than
$500,000.00 per occurrence and
(v)Automobile liability insurance with a minimum combined single limit of
liability of at least one million dollars ($1,000,000) including coverage for
owned , non-owned and hired vehicles; and
(b)All such policies of insurance shall be issued in form and by issuers with a
rating of “A-VIII” or higher by A.M. Best in the name of Tenant and shall name
Landlord and parties designated in writing by Landlord as additional insureds
with respect to the liability insurance coverage. All liability insurance
obtained by Tenant shall be primary and non-contributory with respect to any
policies carried by an additional insured and provide a waiver of the insurer's
right of subrogation against Landlord and any additional insured under Article
8. Tenant's insurance policies shall contain only such deductible amounts as are
commercially reasonable and consistent with the deductibles commonly carried by
tenants of Comparable Buildings. Certificates evidencing each such policy shall
be delivered to Landlord no later than the Delivery Date, and thereafter prior
to the expiration of each such policy. All such policies of

10

--------------------------------------------------------------------------------


insurance shall contain a provision that the company writing said policy will
give Landlord at least ten (10) days' prior written notice of any cancellation
of such insurance.
Section 7.2Landlord's Insurance.
(a)At all times during the Term, Landlord shall maintain in effect a policy or
polices of: (i) property damage insurance against “all-risks” of physical loss
covering the Office Component, the Common Areas, and other portions of the
Project (but excluding leasehold improvements required to be insured by
tenants), providing protection against perils included within standard forms of
fire and extended coverage insurance policies in an amount equal to the actual
replacement thereof, with an agreed-value endorsement and without any
co-insurance requirements; (ii) commercial general liability insurance
protecting Landlord in the aggregate amount of at least Ten Million and 00/100
Dollars ($10,000,000.00) combined single limit coverage per occurrence and for
contractual liability, bodily injury, death or property damage; including a per
location aggregate endorsement; (iii) insurance against vandalism and malicious
mischief of the Office Component (but excluding any improvements within the
Demised Premises for which Tenant is responsible for insuring hereunder), the
Common Areas, and other portions of the Project (but excluding leasehold
improvements required to be insured by tenants); and (iv) insurance against such
other risks as Landlord may from time to time determine to be prudent and
consistent with the insurance commonly carried by owners of Comparable
Buildings. Any such insurance may be effected by a policy or policies of blanket
insurance covering additional items or locations or insureds. Landlord's
insurance policies shall contain only such reasonable deductible amounts as are
commercially reasonable and consistent with the deductibles commonly carried by
owners of Comparable Buildings (as used herein, a “Reasonable Deductible”). The
premiums for any such policies shall be referred to as the “Insurance Premiums”
and shall be included in Operating Expenses. To the extent that any Insurance
Premiums for the Project are not separately charged with respect to the Office
Component, Landlord shall allocate on a reasonable and consistent basis a
proportionate share of the Insurance Premiums to the Office Component.
Section 7.3Landlord's Liability. To the maximum extent permitted by law, but
subject to Section 7.5, below, except in the event of Landlord's negligence or
willful misconduct, Landlord shall not be liable for any damage or liability of
any kind or for any injury to or death of any persons or damage to any property
on or about the Demised Premises from any cause whatsoever.
Section 7.4Indemnification.
(a)Subject to Section 7.5 and Article 22, below, Tenant hereby agrees to
indemnify, defend, and save Landlord harmless from and against all claims,
actions, demands, costs and expenses and liability whatsoever, including
reasonable attorneys' fees, to the extent resulting from, relating to or arising
out of, in whole or part: (i) Tenant's failure to comply with any obligation
pursuant to the Lease; (ii) Tenant's use, occupancy or activities in or about
the Demised Premises; or (iii) the negligence or willful misconduct of Tenant,
its agents or employees; but excluding in all cases any claims, actions,
demands, costs and expenses and liability occasioned wholly or in part by the
negligence or willful misconduct of Landlord, its agents or employees.

11

--------------------------------------------------------------------------------


(b)Subject to Section 7.5 and Article 22, below, Landlord hereby agrees to
indemnify, defend, and save Tenant harmless from all claims, actions, demands,
costs and expenses and liability whatsoever, including reasonable attorneys'
fees, to the extent resulting from, relating to or arising out of, in whole or
part: (i) Landlord's failure to comply with any obligation pursuant to the
Lease; (ii) any occurrence in, upon or at the Common Areas; or (iii) the
negligence or willful misconduct of Landlord, its agents or employees; but
excluding in all cases any claims, actions, demands, costs and expenses and
liability occasioned wholly or in part by the negligence or willful misconduct
of Tenant, its agents or employees.
(c)The obligations of Landlord and Tenant under this Section shall survive the
expiration or other termination of this Lease.
Section 7.5Mutual Waivers of Subrogation. Landlord and Tenant hereby waive any
rights they may have against each other on account of any loss or damage
occasioned to Landlord or Tenant, their property, the Project, the Office
Component, the Common Areas, Demised Premises or its contents, arising from any
risk covered by fire and extended coverage insurance maintained (or required to
be maintained) by Landlord or Tenant, as the case may be. The parties hereto
each, on behalf of their respective insurance companies insuring the property of
either Landlord or Tenant against any such loss, waive any right of subrogation
that it may have against Landlord or Tenant, and covenant to use commercially
reasonable efforts to cause such insurance companies to expressly waive any such
rights of subrogation. The foregoing waiver shall apply regardless of the cause
or origin of the claim, including, but not limited to, the negligence of a party
or that party's agents, officers, employees or contractors.
Section 7.6Effect on Insurance. Tenant shall not do or suffer to be done, or
keep or suffer to be kept, anything in, upon or about the Demised Premises which
will contravene Landlord's insurance policies or which will prevent such
policies from being procured with companies reasonably acceptable to Landlord,
or which will cause an increase in the insurance rates upon the Demised Premises
or any other portion of the Project. If Tenant violates any prohibition provided
for in this Section, Landlord may, following prior notice to Tenant and no less
than thirty (30) days to cure, correct the same at Tenant's expense. Tenant
agrees to pay to Landlord as Additional Rent on demand the amount of any
increase in premiums for insurance resulting from any violation of this Section.
The provisions of this Section 7.6 shall neither preclude Tenant from activities
or uses that fall within the Permitted Use, nor require Tenant to pay any
additional sum of money by reason of same.
ARTICLE 8
OPERATING EXPENSES


Section 8.1Definition of Operating Expenses.
(a)“Operating Expenses” shall be defined as all expenses, costs and
disbursements of every kind and nature reasonably incurred by Landlord in
connection with the management, operation, maintenance, servicing and repair of
the Office Component, or, solely to the extent permitted under Section 8.1(c),
below, the Common Areas, including, but not limited to, the costs and expenses
of the following: (a) operating, maintaining, repairing, lighting, servicing,
painting and removing debris from and cleaning the Common Areas; (b) the
compaction and

12

--------------------------------------------------------------------------------


removal of garbage, trash, recyclables and composted materials from the Office
Component; (c) maintaining and repairing roofs, walls, and other common
elements, including common ducts, plumbing, conduits and similar items,
elevators and vertical circulation elements, common fire protection systems,
utility, sprinkler and security alarm systems, storm and sanitary drainage
systems and other Building Systems, signs and decorations, directional signs and
markers, and on- and off-site traffic regulation and control signs and devices;
(d) landscaping located on the Common Areas; (e) the repair and maintenance of
the Parking Facilities or sidewalks, including striping, re-striping and paving
thereof; (f) pest control; (g) the maintenance, repair, and inspection of all
machinery and equipment used in the operation, maintenance or security of the
Common Areas; (h) management fees not to exceed the rate of three percent (3%)
of gross revenues of the Office Component per year; (i) security programs and
initiatives, including without limitation the cost of security personnel; (l)
any events undertaken by Landlord for the tenants of the Office Component; (m)
employees' wages, salaries, welfare and pension benefits and other fringe
benefits; (n) payroll taxes; (o) Insurance Premiums; (p) snow and ice removal;
(q) electricity, water and other utilities; (r) janitorial and cleaning supplies
and services; and (s) window cleaning. Further, if Landlord makes an expenditure
for a capital improvement to the Office Component to comply with any law,
ordinance or regulation pertaining to the Office Component first enacted and
applicable to the Office Component after the Commencement Date, and if, under
generally accepted accounting principles, such expenditure is not a current
expense, then the cost thereof shall be amortized over a period equal to the
useful life of such improvement, determined in accordance with generally
accepted accounting principles, and the amortized costs allocated to each
calendar year during the Term, shall be deemed “Permitted Capital Expenditures”
and shall be included in Operating Expenses.
(b)Landlord and Tenant acknowledge and agree that certain costs expended by
Landlord in connection with the Project do not benefit tenants of the Office
Component (such as, by way of example, expenditures made in connection with the
Retail Market (defined in the Additional Lease Provisions). In calculating
Operating Expenses, Landlord shall ensure on a reasonable and consistent basis
that such costs are not included in Operating Expenses. In connection therewith,
if the reason that any capital improvement is necessary under Legal Requirements
is unrelated to the Permitted Use, such capital improvement shall be deemed not
to be a Permitted Capital Expenditure. By way of example and not of limitation,
capital expenditures required under the ADA solely because a portion of the
Project is used for retail purposes shall not be Permitted Capital Expenditures.
(c)Landlord and Tenant further acknowledge and agree that certain costs expended
by Landlord in connection with the Project benefit all tenants of the Project,
including tenants of the Office Component (such as, by way of example,
expenditures made in respect to the Parking Facilities). In calculating
Operating Expenses, Landlord shall allocate on a reasonable and consistent basis
an equitable share of such shared costs to the Office Component for inclusion in
Operating Expenses hereunder.
(d)Operating Expenses shall expressly exclude Taxes, which are separately
payable by Tenant pursuant to Article 6 hereof. To the extent any component of
Insurance Premiums relates to insurance shared by both tenants of the Office
Component and other tenants of the Project, Operating Expenses shall include
such component of Insurance Premiums to the extent

13

--------------------------------------------------------------------------------


that on a reasonable and consistent basis Landlord has allocated a proportionate
and equitable share of such Insurance Premiums to the Office Component.
Section 8.2Exclusions from Operating Expenses. Notwithstanding the generality of
the foregoing provisions, the following items shall be excluded from Operating
Expenses: (a) leasing commissions, fees and costs, advertising and promotional
expenses and other costs incurred in procuring tenants or in selling the Project
or Office Component; (b) legal fees or other expenses incurred in connection
with enforcing leases with tenants; (c) costs of renovating or otherwise
improving or decorating space for any tenant or other occupant, including
Tenant, or relocating any tenant; (d) financing costs, including interest and
principal amortization of debts, and the costs of providing the same; (e)
depreciation; (f) rental on ground leases or other underlying leases and the
costs of providing the same; (g) wages, bonuses and other compensation of
employees above the grade of general manager or the equivalent, and fringe
benefits other than insurance plans and tax qualified benefit plans; (h) any
liabilities, costs or expenses associated with or incurred in connection with
the removal, enclosure, encapsulation or other handling of Hazardous Substances,
ACM, Contaminated Sand, or Lead Coatings and the cost of defending against
claims in regard to the existence or release of Hazardous Substances; (i) costs
of any items for which Landlord is or is entitled to be paid or reimbursed by
insurance; (j) charges for electricity, water, or other utilities, services or
goods and applicable taxes for which Tenant or any other tenant, occupant,
person or other party is obligated to reimburse Landlord or to pay to third
parties; (k) costs of any HVAC, janitorial or other services provided to tenants
on an extra cost basis after regular business hours; (l) costs of installing,
operating and maintaining any specialty service, such as an observatory,
broadcasting facilities, child or daycare, unless Landlord is required by the
terms of this Lease to make such service available to Tenant and its employees
at no additional charge to Tenant; (m) costs of correcting defects in the
design, construction or equipment of, or latent defects in, the Project; (n)
costs of any work or service performed on an extra cost basis for any tenant;
(o) cost of any work or services exclusively performed for the benefit of any
facility other than the Office Components or Common Areas; (p) any cost
representing an amount paid to a person firm, corporation or other entity
related to Landlord that is in excess of the amount which would have been paid
in the absence of such relationship; (q) any cost of painting or decorating any
interior parts of the Project other than Common Areas; (r) cost of initial
cleaning and rubbish removal from the Project to be performed before final
completion of the Project or tenant space; (s) cost of initial construction or
landscaping of the Project; (t) except for Permitted Capital Expenditures, the
cost of any item that, under generally accepted accounting principles, are
properly classified as capital in nature; (u) late fees or charges incurred by
Landlord due to late payment of expenses, except to the extent attributable to
Tenant's actions or inactions; (v) cost of acquiring, securing, cleaning or
maintaining sculptures, paintings and other works of art; (w) Taxes or any
amounts specifically excluded from Taxes; (x) charitable or political
contributions; (y) all other costs to the extent Landlord is compensated or paid
by another party so that Landlord shall not recover any cost more than once; (z)
any cost associated with operating as an on- or off-site management office for
the Project, except to the extent included in the management fee permitted
hereby; (aa) Landlord's general overhead and any other expenses not directly
attributable to the operation and management of the Office Component (e.g. the
activities of Landlord's officers and executives or professional development
expenditures), except to the extent included in the management fee permitted
hereby; (bb) costs and expenses incurred in connection with compliance with or
contesting or settlement of any claimed violation of Legal Requirements, except
to the extent

14

--------------------------------------------------------------------------------


attributable to Tenant's actions or inactions; (cc) costs related to compliance
with Legal Requirements in connection with those parts of the Project that
Landlord is responsible for maintaining and repairing, except to the extent
attributable to Tenant's actions or inactions and Permitted Capital
Expenditures; (dd) costs of complying with the Americans With Disabilities Act,
whether such costs are classified as capital items or expenses under generally
accepted accounting principles, except to the extent attributable to Tenant's
actions or inactions and Permitted Capital Expenditures; (ee) costs of
mitigation or impact fees or subsidies (however characterized), imposed or
incurred prior to the date of the Lease or imposed or incurred solely as a
result of another tenant's or tenants' use of the Project or their respective
premises; (ff) management fees in excess of the rate of three percent (3%) of
gross revenues of the Office Component per year; (gg) deductibles in excess of
Reasonable Deductibles or co-insurance under any insurance policies carried by
Landlord; and (hh) reserves of any kind or nature.
Section 8.3Tenant's Proportionate Share of Operating Expenses. Tenant agrees to
pay to Landlord, as Additional Rent, in the manner set forth in Article 9,
Tenant's Proportionate Share of the amount by which Operating Expenses for each
calendar year exceed the amount of Operating Expenses during the Base Year. Any
partial calendar year during the Term shall be adjusted pro-rata.
Section 8.4Gross-Up. If the average occupancy rate for the Office Component
during any calendar year (including the Base Year) is less than one hundred
percent (100%), or if any tenant of the Office Component is separately paying
for services furnished to its premises which would otherwise be included in
Operating Expenses, then Operating Expenses for such calendar year shall include
all additional expenses that vary with occupancy, as reasonably estimated by
Landlord and adjusted each year on a consistent basis, which would have been
incurred during such calendar year if such average occupancy rate had been one
hundred percent (100%) and if Landlord paid for such services to such premises.
For example: if the average occupancy rate for the Office Component during a
calendar year is eighty percent (80%), and if the janitorial contractor charges
are $1.00 per square foot of occupied square footage per year, and if the Office
Component contains one hundred thousand (100,000) square feet of square footage,
then it would be reasonable for Landlord to estimate that if the Office
Component had been one hundred percent (100%) occupied during such year, then
janitorial charges for such year would have been one hundred thousand dollars
($100,000).
Section 8.5Consistent Means of Calculation. Landlord shall calculate all
Operating Expenses in accordance with generally accepted accounting principles
in a reasonable and consistent manner between years. Without limiting the
foregoing, Landlord shall not change the means of calculating or allocating
Operating Expenses, or any component thereof, from the Base Year to a subsequent
calendar year if such change will increase the Operating Expenses payable by
Tenant hereunder. In furtherance of the same, in the event that amenities or
facilities benefitting the Office Component are not provided by Landlord during
the entire Base Year, but are provided by Landlord during any subsequent
calendar year, and the costs applicable thereto would otherwise be included in
Operating Expenses, then for purposes of calculating the increases in Operating
Expenses for such subsequent calendar year, the Base Year shall be deemed to
include all expenses attributable to such amenity or facility during the first
full year the same is operated.

15

--------------------------------------------------------------------------------


Section 8.6Cap on Controllable Costs. For purposes of this Lease, Landlord
agrees that in calculating Tenant's Proportionate Share of Operating Expenses
for each calendar year, that portion of the Operating Expenses for each year
that consists of “Controllable Costs,” defined below, shall be limited to the
lesser of (i) the actual Controllable Costs for such calendar year, or (ii) the
amount that Controllable Costs would have been if the amount of Controllable
Costs had increased at the rate of three percent (3%) over the amount of
Controllable Costs over the prior calendar year. As used herein, the term
“Controllable Costs” shall mean all Common Area Costs which are within the
reasonable control of Landlord. The following expenses are not within the direct
control of Landlord: (a) utility charges; (b) Insurance Premiums and Reasonable
Deductibles; (c) costs of maintenance and repair to the extent required as
result of damage caused by Tenant, third parties, natural disasters or acts of
God; (d) costs subject to government regulation, such as the minimum wage; (e)
ice and snow removal costs; (f) security costs; and (g) costs incurred to comply
with new or revised federal or state laws, municipal or county ordinances or
codes or regulations promulgated under any of the same. The following are
examples of Controllable Costs: (v) costs of landscaping, pest control, window
cleaning and janitorial services; (w) costs of events undertaken by Landlord at
the Project; (x) employee wages and salaries not dictated by governmental
regulation; (y) costs of routine maintenance and repair; and (z) management
fees. Landlord hereby covenants and agrees to use commercially reasonable
efforts to keep all Controllable Costs as low as is reasonably possible given
the nature of the Project.
ARTICLE 9
PAYMENT OF TAXES AND OPERATING EXPENSES


Section 9.1Payment by Tenant. Tenant shall pay as Additional Rent all amounts
owed by Tenant with respect to Taxes and Operating Expenses, as follows. No
later than December of each calendar year, Landlord shall by written notice to
Tenant advise Tenant of the estimated costs to Tenant for the next calendar year
for increases in Taxes and Operating Expenses above Taxes and Operating Expenses
incurred during the Base Year. Tenant shall pay one twelfth (1/12) of such
amount to Landlord each month during such year, on the first day of each month.
For the avoidance of doubt, Tenant shall have no obligation to pay any amount
with respect to Operating Expenses or Taxes until the first (1st) day of
January, 2016.
Section 9.2Reconciliation. Within one hundred twenty (120) days following the
end of each calendar year, including the Base Year, Landlord shall furnish
Tenant a statement covering the calendar year just ended. If the estimated
payments made by Tenant are greater than Tenant's actual liability, Tenant shall
be entitled to a credit of the difference. If the estimated payments made by
Tenant are less than Tenant's actual liability, Tenant shall pay Landlord the
difference as Additional Rent within thirty (30) days after receipt of such
statement.
Section 9.3Tenant Audit Rights. After receiving for any year during the Term the
annual statement described in Section 9.2, Tenant shall have the right to
inspect or audit Landlord's records relating to Operating Expenses and Taxes for
the period of time covered by such statement (and, with respect to Tenant's
first audit, for the Base Year) in accordance with the following provisions. If
Tenant fails to object to the calculation of Operating Expenses and/or Taxes on
such a statement within ninety (90) days after the statement has been delivered
to Tenant, then, except for the limited refunds permitted by this Section,
Tenant shall have

16

--------------------------------------------------------------------------------


waived its right to object to the calculation thereof for the year in question
and such calculations shall be final. Tenant's audit shall be conducted where
Landlord maintains its books and records, shall not unreasonably interfere with
the conduct of Landlord's business, and shall be conducted only during Business
Hours. As part of any audit, Landlord shall reasonably cooperate with Tenant at
Tenant's request in exercising Tenant's audit rights hereunder. Tenant shall pay
the cost of such audit unless the total Operating Expenses or Taxes for the
period in question is determined to be in error and overstated by more than five
percent (5)% in the aggregate, in which case Landlord shall pay the reasonable
audit cost. Tenant may not conduct an inspection or have an audit performed more
than once for any calendar year. If such audit reveals that an error was made in
the Operating Expenses or Taxes previously charged to Tenant, then Landlord
shall refund to Tenant any overpayment of any such costs together with interest
thereon at the Default Rate from the date of such overcharge (e.g., each monthly
estimated payment during the applicable calendar year), or Tenant shall pay to
Landlord any underpayment of any such costs together with interest thereon at
the Default Rate from the date of such overcharge, as the case may be, within
thirty (30) days after notification thereof. Tenant shall maintain the results
of each such audit or inspection confidential and shall not be permitted to use
any third party to perform such audit or inspection, other than an independent
firm of certified public accountants (a) reasonably acceptable to Landlord, and
(b) which agrees with Landlord in writing to maintain the results of such audit
or inspection confidential.
Section 9.4Tenant's Proportionate Share. Tenant's Proportionate Share is a
fraction obtained by dividing the number of square feet of the Demised Premises
(75,000) by the number of square feet of the Office Component (441,000). In the
event that the size of the Demised Premises or Office Component shall increase
or decrease pursuant to Paragraph 11 of the Additional Lease Provisions, or as a
result of an expansion or contraction of the Demised Premises or Office
Component (including the addition of portions of the Project that will be used
for office purposes but which are not currently within the Office Component),
such fraction shall be adjusted accordingly.
ARTICLE 10
BUILDING SERVICES


Section 10.1Landlord Services. Landlord shall furnish Tenant with the following
services: (a) hot and cold water for use in the lavatories and any kitchen or
shower areas within the Demised Premises (twenty-four (24) hours per day, seven
(7) days per week), together with lavatory supplies; (b) HVAC Services
(hereinafter defined) from the hours of 8:00 a.m. to 6:00 p.m. on Business Days
and 8:00 a.m. to 1:00 p.m. on Saturdays (“Building Service Hours”); (c) standard
janitorial service on Business Days pursuant to Section 10.3, below;
(d) passenger and freight elevator service; (e) electricity in accordance with
the Minimum Electrical Standard (hereinafter defined) pursuant to Section 10.2,
below; (f) replacement of all electric bulbs, ballasts and fluorescent tubes in
Building standard light fixtures in the Demised Premises and the Common Areas
(it being agreed that all ceiling lighting in the Demised Premises shall be
deemed to be Building standard); (g) cleaning of the exterior windows of the
Office Component at least two (2) times per calendar year; and (h) pest control
services (regularly scheduled and on an “as-needed” basis).

17

--------------------------------------------------------------------------------


Section 10.2Electricity. Landlord shall furnish to Tenant, twenty-four (24)
hours per day, seven (7) days per week, sufficient electrical current for
routine and normal lighting and typical office equipment and machinery found in
other Class A commercial office buildings of comparable quality in the submarket
in which the Project is located (“Comparable Buildings”) (such as computers,
copiers, servers, facsimile machines and similar items), such electric current
to be in amounts no less than one (1) watt per square foot connected load of the
Demised Premises (for lighting), and five (5) watts per square foot connected
load of the Demised Premises (for all other purposes, but exclusive of HVAC
Services), and otherwise comply with the requirements set forth in Landlord's
Work (the “Minimum Electrical Standard”). Tenant shall have access to the
electrical panels located in or serving the Demised Premises throughout the
Term. Landlord shall have the right to require that one or more separate meters
or sub-meters be installed to record the consumption of electricity by Tenant in
the Demised Premises. The cost of any such meters and the installation,
maintenance and repair thereof shall be paid by Tenant. If Tenant's use of
electricity, exclusive of HVAC Services, is determined to exceed the greater of
(i) the Minimum Electrical Standard, and (ii) the average per square foot
consumption of the other tenants in the Office Component (such greater amount
being the “Electrical Threshold”), Tenant shall pay to Landlord, as Additional
Rent, for such portion of Tenant's actual electrical consumption that exceeds
the Electrical Threshold, at the rates charged for such service by the local
public utility company and without mark-up by Landlord.
Section 10.3Janitorial Services. Throughout the Term, Landlord shall cause the
janitorial services to be provided to the Office Component and Demised Premises
in a manner that is at least equal to the specifications for janitorial services
attached hereto as Exhibit K. Janitorial services shall be provided on a
consistent schedule each day during hours reasonably approved by Tenant from
time to time during the Term. Upon request from Tenant from time to time,
Landlord shall furnish the names of all persons who may from time to time enter
the Demised Premises in connection with Landlord's provision of janitorial
services hereunder, and Tenant shall have the right to reasonably request
changes to janitorial personnel in connection with Tenant's security procedures
and protocols.
Section 10.4HVAC Services. During Building Service Hours, Landlord shall be
obligated to furnish heating, ventilation, and air conditioning to the Demised
Premises on a year-round basis in accordance with the HVAC Specifications
(defined in Exhibit C) (the “HVAC Services”).
Section 10.5Overtime HVAC. If Tenant requires HVAC Services at times outside of
Building Service Hours, Landlord shall furnish such additional service on a
floor by floor basis at the then-prevailing hourly rate, as established by
Landlord from time to time. Notwithstanding the foregoing, in no event shall the
hourly rate for after-hours HVAC Services exceed the actual cost of the
utilities incurred by Landlord in connection with such overtime HVAC Services,
plus a fixed administrative markup of ten percent (10%) of such actual cost.
Section 10.6Supplemental HVAC. Tenant shall have the right to install
supplemental HVAC units in the Demised Premises at Tenant's sole cost and
expense, but the existence of such units shall not relieve Landlord of its
obligation to provide HVAC Services under the Lease. All aspects of the
supplemental HVAC units, including without limitation, the location, size,
configuration, and specifications therefor, shall be subject to Landlord's prior
approval, not

18

--------------------------------------------------------------------------------


to be unreasonably withheld, conditioned or delayed. Landlord acknowledges and
agrees that, as part of Tenant's Work, Tenant will install supplemental HVAC
equipment in the portions of the Demised Premises to be used as Tenant's data
center/LAN room. Tenant's installation, use, and maintenance of supplemental
HVAC units shall be in accordance with all applicable Legal Requirements. In
connection with Tenant's installation of any supplemental HVAC unit, Landlord
shall have the right, but not the obligation, to install a meter to measure the
amount of electric current consumed by Tenant in its use of the supplemental
HVAC unit. The cost of such meter and installation, maintenance and repair
thereof, and the actual cost of any utility use as shown by said meter, shall be
paid by Tenant to Landlord without mark-up within thirty (30) days Landlord's
demand therefor.
Section 10.7Access and Elevators. Tenant shall have access to the Demised
Premises and the Parking Facilities twenty-four (24) hours per day, seven (7)
days per week. Notwithstanding the foregoing, a single elevator may be taken out
of service on a temporary and infrequent basis for no more than a few hours for
repair and maintenance.
Section 10.8Service Deficiencies. No more often than once in any five (5) year
period during the Term, in the event Tenant determines that the services being
furnished to the Office Component by the performance of the cleaning company or
other third party contractor pursuant to this Article 10 are unsatisfactory, in
Tenant's reasonable judgment, Tenant may deliver written notice to Landlord
specifying in detail the manner in which such services are deemed deficient. If
the deficiencies are not, in Tenant's reasonable judgment, substantially
corrected during the ninety (90) day period after such written notice, then
Tenant may deliver a further notice directing Landlord to terminate the contract
for the applicable contractor providing such service to the Office Component,
subject to and in accordance with the termination provisions of such contract,
with any contractually-required termination fee to be paid by Tenant. Promptly
thereafter, Landlord shall enter into a new contract for the applicable service
with a contractor mutually agreeable to Landlord and Tenant.
Section 10.9Service Failure. Tenant agrees that Landlord shall not be liable for
damages, by abatement of Rent or otherwise, except as expressly set forth in
this Section, for failure to furnish or delay in furnishing any service
(including telephone and telecommunication services), or for any diminution in
the quality or quantity thereof, when such failure or delay or diminution is
occasioned, in whole or in part, by breakage, repairs, replacements, or
improvements, by any strike, lockout or other labor trouble, by inability to
secure electricity, gas, water, or other fuel at the Office Component or Project
after reasonable effort to do so, by any riot or other dangerous condition,
emergency, accident or casualty whatsoever, by act or default of Tenant or other
parties, or by any other cause beyond Landlord's reasonable control; and such
failures or delays or diminution shall never be deemed to constitute an eviction
or disturbance of Tenant's use and possession of the Premises or, except as set
forth in this Section, relieve Tenant from paying Rent or performing any of its
obligations under this Lease, or subject Landlord to liability or damages for a
loss of, or injury to, property or for injury to, or interference with, Tenant's
business, including, without limitation, loss of profits. Notwithstanding the
foregoing, in the event of an interruption of services required to be provided
by Landlord herein, Landlord will use commercially reasonable efforts to cause
the full and prompt restoration of any such interrupted services. If (i) access
to any part of the Demised Premises or any utility or service is interrupted as
a result of the act or failure to act of Landlord, (which interruption in
service shall

19

--------------------------------------------------------------------------------


include the failure of Landlord to properly repair or maintain any part of the
Project or to provide any service required hereunder to be provided) or the use
of any part of the Demised Premises or the Parking Facilities by Tenant is
interrupted as a result of any entry by or work performed in or around the
Demised Premises, the Office Component or the Project by or on behalf of
Landlord, (ii) such interruption shall continue for more than three (3)
consecutive Business Days after written notice of such interruption or failure
from Tenant to Landlord, and (iii) such interruption or failure renders any
portion of the Demised Premises unusable for the normal conduct of Tenant's
business in the way such portion of the Demised Premises has been utilized, then
all Base Rent and Additional Rent payable hereunder with respect to such
unusable portion of the Demised Premises shall be abated retroactively for the
period beginning on the date of the interruption or failure and such rental
abatement shall continue until such portion of the Demised Premises is usable
again.
ARTICLE 11
PROJECT GOVERNANCE AND CONTROL


Section 11.1Operation of Project. Tenant acknowledges that (a) the Project is a
mixed use development which may include multiple uses in one or more buildings,
(b) the Office Component is a portion of the Project, (c) each of the Project
and the Office Component may now or hereafter be subdivided, and (d) portions of
the Project and the Office Component may now or hereafter be under separate
ownership or subject to separate leasehold estates or legal regimes.
Section 11.2Governing Instruments. This Lease and Tenant's rights hereunder are
and shall be subject and subordinate to the Governing Instruments (hereinafter
defined). As used in this Lease, “Governing Instruments” means, individually and
collectively, any and all vertical subdivisions, horizontal subdivisions, air
rights agreements, sale-leaseback instruments, condominium declarations,
condominium plats, condominium plans, condominium association articles and
by-laws, articles and bylaws of other owners' association regimes, other
multiple ownership regimes, easement agreements, covenants, conditions and
restrictions, rules, regulations, governmental and private restrictions, and
similar instruments, recorded or unrecorded, to which Landlord may submit all or
any part of the Project or the Office Component or by which all or any part of
the Project or the Office Component may now or hereafter be bound, as the same
may be amended, consolidated, expanded, renewed, extended, supplemented or
otherwise modified at any time and from time to time. Notwithstanding the
generality of the foregoing, the term “Governing Instruments” shall specifically
exclude any Mortgage (hereinafter defined).
Section 11.3Limitations on Governing Instruments. Landlord covenants and agrees
not to execute, nor to consent to the execution of, any Governing Instrument
unless required by Legal Requirements or governmental authority, or unless
Landlord determines, in its good faith, commercially reasonable judgment, that
such Governing Instrument: (a) will not materially interfere with the harmonious
operation of the Project; (b) contains commercially reasonable terms and
conditions; (c) does not and will not materially increase Tenant obligations
under this Lease (including any increase whatsoever in Base Rent or, subject to
Section 11.4, Additional Rent), or materially decrease Tenant's rights under
this Lease (including any reduction in the

20

--------------------------------------------------------------------------------


character, quality or quantity of services to be furnished to Tenant hereunder);
and (d) does not and will not vest in any party other than Landlord] rights to
enforce this Lease, or any provision hereof, against Tenant. Without limiting
the foregoing and subject to Section 11.4, Tenant shall not be required to pay
or reimburse Landlord for (i) expenses in excess of expenses Landlord would have
incurred or been required to pay, absent the existence of the Governing
Instruments; or (ii) any increase in amounts payable by Tenant resulting from a
change in the manner in which expenses are calculated from the manner specified
in this Lease, if any.
Section 11.4Allocation of Expenses. Landlord may execute Governing Instruments
that reasonably and consistently allocate Taxes, Operating Expenses, or both,
between the Office Component and other portions of the Project, and any such
Taxes or Operating Expenses allocable to the Office Component may be treated as
Taxes or Operating Expenses incurred by Landlord under this Lease, whether or
not paid directly by Landlord.
Section 11.5Landlord Performance. Notwithstanding anything to the contrary
contained herein, to the extent that any party other than Landlord performs any
obligation of Landlord (under the Governing Instruments or otherwise), Tenant
agrees to accept such performance as performance by Landlord of such obligation.
Notwithstanding the foregoing sentence, Landlord shall not be relieved from its
obligation to discharge its obligations in the manner required by this Lease.
Section 11.6Third Party Insurance. Landlord shall have the right to require
Tenant to add the applicable Authority (as defined below) or other required
party or parties under any Governing Instruments as an additional insured or
loss payee to the extent Tenant is required to name Landlord as additional
insured or loss payee under this Lease. Likewise, to the extent that Landlord is
required to maintain insurance hereunder and an Authority under a Governing
Instrument assumes such obligation of Landlord, Landlord or such Governing
Instrument shall require such Authority to maintain the insurance required to be
maintained by Landlord under this Lease (or substantially similar insurance
taking into account the nature of the Governing Instrument); in such case the
agreements of Tenant set forth in Section 7.5 of this Lease shall run to the
benefit of such Authority and other applicable parties to the Governing
Instruments, and Landlord shall require that the Authority afford Tenant, by
virtue of the Governing Instrument, a written agreement with Tenant or
otherwise, waiving the Authority's right of subrogation against Tenant, such
waiver of subrogation to be substantially similar in effect to that set forth in
Section 7.5 of this Lease.
Section 11.7Confirming Documentation. Tenant agrees that, in order to confirm
the provisions of this Article, but in no way limiting the self-operative effect
of said provisions, Tenant shall execute and deliver whatever instruments
Landlord may reasonably require for such purposes within thirty (30) days
following written request by Landlord to confirm the subordination of this Lease
and Tenant's rights hereunder in relation to any Governing Instruments.
Section 11.8Governing Instrument Authorities. Tenant acknowledges and agrees
that Landlord shall have the right at its election to assign to any person or
entity having authority under any of the Governing Instruments, including
without limitation, a declarant, owners'

21

--------------------------------------------------------------------------------


association, master association, or architectural committee (each an
“Authority”) the right to exercise on behalf of Landlord one or more of
Landlord's approval rights under this Lease; provided, however, that in the
event of such an assignment, such Authority shall be bound in exercising such
right of Landlord by the deadlines and by the standards of discretion applicable
to Landlord contained in this Lease. Landlord shall be responsible for advising
Tenant that any such approval rights have been assigned to an Authority.
Landlord shall not have any right to withhold any approval, consent, or decision
sought by Tenant or required from Landlord under this Lease as a result of the
existence of the Governing Instruments if, absent the Governing Instruments,
Landlord would not have had a right to withhold its approval, consent or
decision.
Section 11.9Landlord's Representations. Landlord represents and warrants that no
documents which are recorded in the real estate records with the office of the
Clerk of Fulton County, Georgia, materially and adversely affect Tenant's right
to operate the Demised Premises for the Permitted Use; provided, however, that
Landlord makes no representation or warranty with respect to any applicable
zoning, land use or development restrictions imposed by any applicable governing
authority.
ARTICLE 12
USE OF DEMISED PREMISES


Section 12.1Sole Use. Throughout the Term, Tenant shall use the Demised Premises
solely for the purpose specified in Section 1.1 as the “Permitted Use.”
Section 12.2Restrictions. Tenant agrees that it will not cause or permit strong,
unusual, offensive or objectionable noise, odors, lights, fumes, dust or vapors
to emanate or be dispelled from the Demised Premises.
Section 12.3Legal Requirements.
(a)Tenant shall comply with all applicable laws, rules and regulations of
governmental authorities having jurisdiction over the Demised Premises
(collectively, “Legal Requirements”). To the extent that any Legal Requirements
require any Alterations to be made to the Demised Premises as a result of: (a)
Tenant's construction of the Tenant's Work; (b) the operation of Tenant's
business; and (c) the particular nature of Tenant's use and occupancy of the
Demised Premises (as opposed to general office use) (collectively, the
“Tenant-Specific Legal Requirements”), then Tenant shall make such Alterations
to the Demised Premises at Tenant's sole cost and expense, provided Tenant shall
first have obtained Landlord's prior written consent (which consent shall not be
unreasonably withheld, conditioned or delayed).
(b)Landlord shall cause all of the Landlord's Work to be constructed in
accordance with Legal Requirements, including the Americans With Disabilities
Act of 1990 (“ADA”). Landlord represents and warrants that upon the Commencement
Date, the Building Structure, the Building Systems, and the Common Areas
(including those elements located within the Demised Premises), will comply with
all Legal Requirements, and further, Landlord covenants and agrees throughout
the Term to cause all of such items to remain in compliance with all Legal
Requirements (other than Tenant-Specific Legal Requirements). Without limiting
the foregoing, throughout the Term of this Lease, Landlord shall be responsible
for compliance

22

--------------------------------------------------------------------------------


with the ADA in the public and Common Areas of the Project. In furtherance of
the foregoing, Landlord shall make such changes, alterations, renovations or
modifications to the Project which are necessitated or required by any such
Legal Requirements. The costs and expenses associated with such compliance by
Landlord with respect to the Common Areas shall be considered Operating Expenses
to the extent such costs and expenses are properly included and not excluded as
Operating Expenses pursuant to the provisions of this Lease.
(c)No permitted nonconformance with respect to particular Legal Requirements
(such as, by way of example, any “grandfathered” nonconformities) shall be
require action by Landlord or Tenant under this Article 12.
ARTICLE 13
HAZARDOUS SUBSTANCES


Section 13.1Tenant Activity. Tenant shall not bring to the Demised Premises, or
use or permit the use of the Demised Premises for the generation, storage,
treatment, use, transportation, handling or disposal of, any Hazardous
Substances, except for such Hazardous Substances that are both (i) in compliance
with all Legal Requirements which govern Hazardous Substances and with permits
issued pursuant thereto (if such permits are required), if any (collectively,
“Environmental Laws”), and (ii) either (A) in amounts not in excess of that
customary and reasonable to operate the Demised Premises and/or Tenant's back-up
generator for the purposes set forth herein or (B) fully disclosed to and
approved by Landlord in writing, in advance of the use thereof (which approval
shall not be unreasonably, withheld, conditioned or delayed). “Hazardous
Substances” shall mean any chemical, material or substance which is regulated as
toxic or hazardous or exposure to which is prohibited, limited or regulated
under Legal Requirements. Tenant shall at all times observe and abide by all
Legal Requirements relating to the handling of Hazardous Substances and will
promptly notify Landlord of (a) the receipt of any warning notice, notice of
violation, or complaint received from any governmental agency or third party
relating to environmental compliance and (b) any release of Hazardous Substances
on the Demised Premises of which Tenant obtains knowledge (Tenant shall have no
duty to investigate for such releases). Tenant shall carry out, at its sole cost
and expense, any remediation required under Environmental Laws as a result of
the release of any Hazardous Substance by Tenant or by Tenant's agents,
contractors, or employees, from the Demised Premises or the Project. Tenant
agrees to indemnify, defend, and save Landlord harmless from all liability,
costs and claims (but excluding consequential damages), including reasonable
attorneys' fees, directly resulting from any environmental contamination on the
Project caused by Tenant or its agents, contractors, or employees, including the
cost of remediation and defense of any action for any violation of this Article.
For the avoidance of doubt, and notwithstanding anything to the contrary
contained in this Lease, Tenant shall not be required to remediate any Hazardous
Substance (or indemnify Landlord for liabilities arising from same) that was
released by a party other than Tenant or an agent, contractor or employee of
Tenant.
Section 13.2Landlord Representation. Landlord hereby represents and warrants to
Tenant, and covenants with Tenant, that: (i) as of the Delivery Date, the
Demised Premises shall comply with all Environmental Laws which regulate the
remediation, containment, encapsulation or abatement of Hazardous Substances,
and (ii) as of the Landlord's Work Completion Date, the portion of the Project
which is the subject of the Pre-Opening Landlord's Work shall comply

23

--------------------------------------------------------------------------------


with all Environmental Laws which regulate the remediation, containment,
encapsulation or abatement of Hazardous Substances. Landlord agrees to
indemnify, defend, and save Tenant harmless from all liability, costs and claims
(but excluding consequential damages), including reasonable attorneys' fees,
directly resulting from: (a) Landlord's breach of the foregoing representation;
(b) any environmental contamination on the Project caused by Landlord or its
agents, contractors, or employees, or (c) any Hazardous Substances existing on
the Project prior to the Delivery Date and not brought to the Project by Tenant,
its agents, contractors, or employees, which, in their present state as of the
Delivery Date, cause any injury or death to Tenant's employees or invitees of
the Premises or damage to Tenant's property.
Section 13.3Survival of Provisions. The provisions of this Article shall survive
the expiration or other termination of this Lease.
ARTICLE 14
ALTERATIONS TO DEMISED PREMISES


Section 14.1Alterations Generally. Except for the Tenant's Work, Tenant shall
make no alterations, additions or changes (collectively, “Alterations”) in or to
the Demised Premises without Landlord's prior written consent, which consent
shall not be unreasonably withheld, conditioned or delayed; provided, however,
that Tenant shall have the right, without the necessity of obtaining Landlord's
prior written consent, to make Interior Alterations in and to the Demised
Premises, if (1) the cost of such Interior Alterations, when aggregated with the
cost of all other Interior Alterations made during the previous twelve (12)
months, does not exceed Three Dollars ($3.00) per square foot of the Demised
Premises, escalating at the rate of three percent per annum during the Term
(provided, however, such cap shall be inapplicable to any painting or
carpeting), and (2) such Interior Alterations are completed by Tenant in
accordance with, and subject to, all necessary approvals, permits and Legal
Requirements (the foregoing being referred to as “Minor Alterations”). As used
herein, the term “Interior Alterations” means any Alterations which are not are
structural in nature, will not materially adversely affect the Building Systems
serving the Demised Premises, will not require any penetration through any roof,
floor or exterior or corridor wall, and are not visible from the exterior of the
Demised Premises and do not adversely affect the Historic Tax Credits (as
defined in this Article). Landlord shall not charge any type of construction
management or supervision fee in connection with any Alterations made by Tenant
unless Tenant has engaged Landlord as Tenant's construction manager.
Section 14.2Plans for Alterations. Any and all Alterations made to the Demised
Premises by Tenant shall be made in accordance with (a) plans and specifications
approved in writing by Landlord before the commencement of the work; and (b) all
necessary approvals and permits, which approvals and permits Tenant shall obtain
at its sole expense. Any material changes to Tenant's plans and specifications
after Landlord's initial approval shall require Landlord's additional approval.
Landlord shall have the right to approve Tenant's general contractor prior to
the commencement of such work. All parties performing work on behalf of Tenant
shall procure insurance, and shall have Landlord named as an additional insured
on such policies, in the amounts set forth in Section 14 of Exhibit D. Landlord
shall not unreasonably withhold, condition or delay any approval under this
Section. The provisions of this Section do not apply to the Tenant's Work or to
Minor Alterations.

24

--------------------------------------------------------------------------------


Section 14.3Performance of Alterations. Neither Landlord's approval of Tenant's
plans and specifications nor any inspections of Tenant's Work by Landlord shall
be deemed a representation by Landlord that Tenant's Work complies with
governmental requirements, as such compliance shall be the sole responsibility
of Tenant. All work with respect to any Alterations must be done in a good and
workmanlike manner and diligently prosecuted to completion to the end that the
Demised Premises shall at all times be a complete unit except during the period
of the work. Any Alterations made by Tenant shall be performed strictly in
accordance with Legal Requirements. Tenant shall have the work performed in such
a manner so as not to unreasonably obstruct the access to the Demised Premises
or to the premises of any other occupant of the Project or unreasonably obstruct
the Common Areas.
Section 14.4Non-Standard Alterations. Any Non-Standard Alterations (hereinafter
defined) made by Tenant which Landlord has designated as being subject to
removal hereunder, shall be removed at Tenant's expense at the expiration or
termination of this Lease. Landlord shall designate Non-Standard Alterations as
being subject to removal hereunder, if at all, in a written notice sent to
Tenant at the time that Landlord approves Tenant's construction of such
Non-Standard Alterations. Landlord may require Tenant to remove only
Non-Standard Alterations. Tenant shall have the right, but not the obligation,
to leave all other Alterations in place at the expiration or termination of the
Term. As used herein, the term “Non-Standard Alterations” shall mean any
Alterations that, in the reasonable judgment of Landlord, place an undue burden
on the ability of Landlord to re-lease the Demised Premises without removing or
altering such Alterations (e.g., as a result of the anticipated difficulty or
expense required to remove such item and restore the Office Component or
complete any structural modification), such as raised flooring and internal
staircases. Tenant's obligations under this Section shall survive the expiration
or other termination of this Lease.
Section 14.5Historic Tax Credits. Without limiting the provisions of this
Article, Tenant acknowledges that Landlord has or will apply for and may be
granted certain state or federal tax credits relating to historic rehabilitation
in connection with the Project (the “Historic Tax Credits”), and that any
proposed modification of the Project, including the interior or exterior of the
Demised Premises, and the Common Areas, may be prohibited or restricted in order
to qualify for, obtain, maintain and preserve the Historic Tax Credits.


ARTICLE 15
CASUALTY AND RECONSTRUCTION


Section 15.1Damage Report. If the Demised Premises, or any part thereof, or a
portion of the Common Area which is reasonably necessary for Tenant's use or
enjoyment of, or access to, the Demised Premises, is destroyed or Materially
Damaged (as defined below) by an event which involves any of the risks against
which Landlord is required under this Lease to procure insurance, or against
which Landlord has procured insurance (such event referred to as a “Casualty”),
Landlord shall deliver to Tenant a written report (the “Damage Report”) within
thirty (30) days after the Casualty, which report shall notify Tenant of the
estimated date on which Landlord will Substantially Complete all repairs to the
damage caused by such Casualty required under this Article (the “Estimated
Restoration Date”).

25

--------------------------------------------------------------------------------


Section 15.2Landlord's Duty to Reconstruct. Landlord shall (subject to being
able to obtain all necessary permits and approvals therefor and subject to
receipt of insurance proceeds), within ninety (90) days after the occurrence of
the Casualty (unless either party terminates this Lease pursuant to this
Article), commence to repair, reconstruct and restore or replace the portions of
the Demised Premises, Common Area, and Project for which Landlord is responsible
for insuring under the terms of this Lease, and shall prosecute the same
diligently to Substantial Completion, using commercially reasonable efforts to
do so on or prior to the Estimated Restoration Date. In discharging its
obligations hereunder, Landlord shall not be liable for interruption to business
of Tenant; provided, however, for the avoidance of doubt, the exercise of
Landlord's rights and the discharge of Landlord's obligations under this Section
shall be subject to Paragraph 15 of the Additional Lease Provisions. Landlord
shall have no obligation for the repair, reconstruction, restoration or
replacement of any of those items which Tenant is required to insure under the
terms of this Lease. If Landlord determines that the amount it will receive from
insurance proceeds plus the amount of the applicable deductible will be
insufficient to fully repair all damage caused by the Casualty for which
Landlord is responsible hereunder, Landlord shall promptly provide Tenant with
written notice of such fact (an “Insufficient Insurance Proceeds Notice”).
Landlord shall have no obligation for any repair, reconstruction, restoration or
replacement of the Demised Premises, or Common Area, pursuant to this Section to
the extent that the amount of insurance proceeds actually paid to Landlord in
connection therewith plus the amount of any applicable deductible is
insufficient to pay for such costs.
Section 15.3Tenant's Duty to Reconstruct. Following the Substantial Completion
of any repairs required to be made by Landlord hereunder, Tenant shall (subject
to being able to obtain all necessary permits and approvals therefor and subject
to receipt of insurance proceeds), within one hundred twenty (120) days
thereafter (unless this Lease is terminated pursuant to this Article), commence
to repair, reconstruct and restore or replace said all items of leasehold
improvements required to be insured by Tenant hereunder and shall prosecute the
same diligently to Substantial Completion.
Section 15.4Landlord's Rights to Terminate. If, following a Casualty, Landlord
determines that the Estimated Completion Date is later than two hundred seventy
(270) days from the date the Casualty occurs (such casualty referred to as a
“Major Casualty”), then Landlord shall have the right to terminate this Lease
upon written notice to Tenant within thirty (30) days after the date Landlord
delivers the Damage Report to Tenant. In addition, Landlord, by notice to Tenant
within ninety (90) days after the date of the Casualty, shall have the right to
terminate this Lease if: (a) following a Casualty, Landlord determines that the
Estimated Completion Date is later than one hundred fifty days (150) days from
the date the Casualty occurs but less than 270 days (such casualty referred to
as a “Minor Casualty”), and there are fewer than two (2) years of the Term
remaining on the date of the Casualty; (b) the Project or a Minor Casualty has
occurred and any Holder requires that the insurance proceeds be applied to the
payment of the applicable Mortgage debt (provided, however, that Landlord shall
exercise any rights it may have under the applicable Mortgage documents to cause
such Holder to disburse insurance proceeds to Landlord); (c) a material
uninsured loss to the improvements that Landlord is required to repair hereunder
occurs and same is not the result of Landlord's breach of its insurance
obligations in this Lease; or (d) the improvements cannot be restored in a
manner which preserves the Historic Tax Credits.

26

--------------------------------------------------------------------------------


Section 15.5Tenant's Rights to Terminate. Following a Major Casualty, Tenant
shall have the right to terminate this Lease upon written notice to Landlord
within thirty (30) days after the date Landlord delivers the Damage Report to
Tenant. If Landlord undertakes the repairs required to be made by Landlord
hereunder and fails to Substantially Complete same within sixty (60) days beyond
the Estimated Restoration Date, then and in such event Tenant shall have the
option to terminate this Lease upon written notice to Landlord at any time
following expiration of said 60-day period, which termination shall be effective
as of the thirtieth (30th) day following the receipt by Landlord of such notice
unless Landlord has Substantially Completed the repairs by said thirtieth (30th)
day. Tenant shall have the right to terminate this Lease within thirty (30) days
after receipt of an Insufficient Insurance Proceeds Notice unless Landlord has
agreed to fully comply with its restoration obligations hereunder
notwithstanding the unavailability of insurance proceeds. In addition, Tenant,
by notice to Landlord within thirty (30) days after the date of the Casualty,
shall have the right to terminate this Lease if: (a) a Minor Casualty has
occurred and there are fewer than two (2) years of the Term remaining on the
date of the Casualty; or (b) a material uninsured loss to the improvements that
Tenant is required to repair hereunder occurs and same is not the result of
Tenant's breach of its insurance obligations in this Lease.
Section 15.6Abatement of Rent. If the Demised Premises have been rendered wholly
or partially untenantable, or inaccessible, by any Casualty, then the Base Rent
and the Additional Rent payable by Tenant under this Lease during the period the
Demised Premises are untenantable or inaccessible shall be abated in direct
proportion to the percentage of the Demised Premises which is untenantable or
inaccessible, including, for the avoidance of doubt, any period of time during
which Tenant is performing its repair obligations hereunder.
Section 15.7Extension of Time Requirements. Both Landlord and Tenant shall be
granted extensions of the time limits for restoration or termination set forth
above to the extent that any such restoration is delayed in connection with
obtaining or maintaining the Historic Tax Credits or any requirement of the
Governing Instruments. Notwithstanding the foregoing, the preceding sentence
shall not extend the deadlines by which either party has the right to terminate
the Lease hereunder.
ARTICLE 16
CONDEMNATION


Section 16.1Taking of the Demised Premises. In the event of a taking by any
right of eminent domain or similar proceedings, or as a result of a conveyance
in lieu thereof (a “Condemnation”) of all of the Demised Premises, or such
portion of the Common Area as is necessary to provide access to the Demised
Premises (without Landlord providing reasonably acceptable replacement access),
this Lease shall terminate as of the day possession shall be taken by the
condemning authority, and Tenant shall pay Rent and perform all of its other
obligations under this Lease up to that date with a proportionate refund by
Landlord of any Rent that may have been paid in advance for a period subsequent
to the date of taking. If a material portion, but less than all, of the Demised
Premises or the Parking Facilities is taken by a Condemnation, and the remainder
of the Demised Premises cannot reasonably be expected to be used by Tenant for
the Permitted Use (taking into consideration Tenant's overall space
requirements) then Tenant shall have the right to terminate this Lease upon
notice in writing to Landlord sent within thirty

27

--------------------------------------------------------------------------------


(30) days after possession is taken by such Condemnation. For purposes of this
Section, a material portion of the Demised Premises shall be considered to have
been taken if more than ten (10%) of the square footage of the Demised Premises
is taken, and a material portion of the Parking Facilities shall be considered
to have been taken if Landlord is no longer able to provide Tenant with at least
3.0 parking spaces for each 1,000 square feet leased by Tenant within or
adjacent to the Project. If this Lease is so terminated, it shall terminate as
of the day possession shall be taken by such authority and Tenant shall pay Rent
and perform all of its other obligations under this Lease up to that date with a
proportionate refund by Landlord of any Rent that may have been paid in advance
for a period subsequent to the date of the taking. If this Lease is not so
terminated, it shall terminate only with respect to the parts of the Demised
Premises so taken as of the day possession is taken by such authority, and
Tenant shall pay Rent up to that day with a proportionate refund by Landlord of
any Rent that may have been paid for a period subsequent to the date of the
taking and, thereafter, the Rent shall be adjusted based on the ratio that the
remaining square footage of Demised Premises bears to the square footage of the
Demised Premises immediately preceding the date of the taking. Landlord, at
Landlord's sole cost and expense to the extent Condemnation proceeds are made
available, shall promptly repair any damage caused by the Condemnation so as to
render the Demised Premises usable by Tenant for the Permitted Use.
Section 16.2Office Component Taken. If any part of the Project or Office
Component (including any easement, lease or other property right appurtenant to
the Project or Office Component) is taken by Condemnation so as to render, in
Landlord's reasonable judgment, the Office Component or the remainder thereof
unsuitable for commercial uses, Landlord shall have the right to terminate this
Lease upon notice in writing to Tenant within thirty (30) days after possession
is taken by such Condemnation. If Landlord so terminates this Lease, the Lease
shall terminate as of the day possession is taken by the condemning authority,
and Tenant shall pay Rent and perform all of its obligations under this Lease up
to that date with a proportionate refund by Landlord of any Rent as may have
been paid in advance for a period subsequent to such possession
Section 16.3Ownership of Award. All damages for any Condemnation of all or any
part of the Project or the Office Component or the Demised Premises owned by
Landlord, including, but not limited to, all damages as compensation for
diminution in value of the leasehold, reversion, and fee shall belong to
Landlord without any deduction therefrom for any present or future estate of
Tenant, and Tenant hereby assigns to Landlord all its right, title and interest
to any such award. Nothing contained in this Section shall be deemed to give
Landlord any interest in any award made to Tenant for the taking of personal
property and fixtures belonging to Tenant and for moving and relocation damages,
as long as such award is made in addition to and separately stated from any
award made to Landlord for the Demised Premises or the Office Component.
Landlord shall have no obligation to contest any taking but, provided Landlord
incurs no expense, Landlord will cooperate with Tenant in any action brought by
Tenant against the condemning authority.

28

--------------------------------------------------------------------------------


ARTICLE 17
MAINTENANCE OF DEMISED PREMISES


Section 17.1Landlord's Duty to Maintain. Landlord shall keep and maintain in
good repair and working order, in compliance with all Legal Requirements and to
standards of repair, maintenance, management and operation equal to those
standards from time to time prevailing for Comparable Buildings, the:
(a) structural elements of the building in which the Demised Premises is located
(including, without limitation, the foundation, roof, columns, the exterior
walls, windows, exterior doors, and the building façade) (collectively, the
“Building Structure”); (b) mechanical (including HVAC), electrical, plumbing,
telecommunications (voice/data/cable) and fire/life safety systems serving the
Project in general (collectively, the “Building Systems”); (c) Common Areas
(including elevators); and (d) building standard lavatories and all plumbing
thereto (regardless of whether or not Tenant occupies the entire floor).
Landlord shall not have any obligation to repair any of the items Tenant is
required to insure under this Lease.
Section 17.2Tenant's Duty to Maintain. Tenant shall, at its sole cost and
expense, perform all maintenance and repairs to the Demised Premises that are
not Landlord's express responsibility under this Lease, and keep the Demised
Premises in good condition and repair and working order, reasonable wear and
tear excepted. Tenant shall cause all repairs to be made in compliance with all
Legal Requirements Tenant's repair and maintenance obligations include, without
limitation, repairs to: (a) floor covering; (b) interior partitions; (c) doors;
(d) the interior side of demising walls; (e) electronic, phone and data cabling
and related equipment that is installed by or for the exclusive benefit of
Tenant; and (f) supplemental air conditioning units, kitchens, including hot
water heaters, plumbing, and similar facilities exclusively serving Tenant (but
specifically excluding building standard lavatories and plumbing thereto).
Tenant shall not have any obligation to repair any of the items Landlord is
required to insure under this Lease.
Section 17.3Landlord's Repair of Demised Premises. Landlord shall be under no
obligation to make any repairs, replacements, reconstruction, alterations,
renewals or improvements to or upon the Demised Premises or the mechanical
equipment exclusively serving the Demised Premises except as expressly provided
for herein. In the event that Tenant shall fail to perform its maintenance
obligations as set forth herein, and Tenant fails to commence to cure within
thirty (30) days after written notice from Landlord (except in the event of
emergency, in which event Landlord shall give such notice as soon as is
reasonably possible), then Landlord shall have the right, but not the
obligation, to enter upon the Demised Premises and perform such maintenance at
Tenant's expense, and Tenant shall promptly reimburse Landlord for such cost as
Additional Rent hereunder.
Section 17.4Landlord's Right of Entry and Use. Landlord and its authorized
representatives may enter the Demised Premises at any time during usual Business
Hours upon no less than twenty-four (24) hours prior written notice (provided,
however, that no such notice shall be necessary in the event of an emergency)
for the purpose of inspecting the Demised Premises. Tenant further agrees that
Landlord may upon no less than forty-eight (48) hours prior written notice from
time to time go upon the Demised Premises and make any repairs to the Demised
Premises or to any utilities, systems or equipment located in, above or under
the Demised Premises (provided, however, that no such notice shall be necessary
in the event of an emergency). Upon no less than fifteen (15) days prior written
notice, Landlord may install pipes,

29

--------------------------------------------------------------------------------


ducts, conduits, wires and other mechanical equipment serving other portions,
tenants and occupants of the Project, within the existing walls of the Demised
Premises, under the floor of the Demised Premises, or above the ceiling of the
Demised Premises (but only if Tenant has elected to finish such ceiling),
without the same constituting an actual or constructive eviction of Tenant,
provided, however, that none of such installations shall be visible from within
the Demised Premises or reduce the usable square footage of the Demised
Premises. Upon no less than forty-eight (48) hours prior written notice to
Tenant, Landlord may also go into the Demised Premises at all times for the
purpose of showing the Demised Premises to prospective purchasers, mortgagees
and, solely during the last six (6) months of the Term, tenants. No exercise by
Landlord of any rights provided in this Section shall entitle Tenant to any
damage for any inconvenience, disturbance, loss of business or other damage to
Tenant occasioned thereby, nor to any abatement of Rent. Except in case of
emergency, any access to the Demised Premises by Landlord or any party claiming
by or through the same (including, without limitation, janitorial staff), shall
be in accordance with the security, safety and confidentiality requirements that
Tenant may adopt from time to time as mandated by any Legal Requirements,
provided that Tenant shall have provided such requirements in advance in writing
to Landlord. Neither Landlord nor any party authorized by or through Landlord
may view, remove, alter, destroy, use or disclose to third parties any medical
or financial information or any information concerning Tenant's business it
obtains or encounters through access to the Demised Premises. Tenant shall at
all times, except in the case of emergencies in which personal injury or major
property damage is imminently threatened, be notified in advance of any access
to the Demised Premises by Landlord and its agents, representatives, contractors
and guests and have the right to escort the same while the same are in the
Demised Premises. For the avoidance of doubt, the exercise of Landlord's rights
and the discharge of Landlord's obligations under this Section shall be subject
to Paragraph 15 of the Additional Lease Provisions.
ARTICLE 18
LIENS


No part of the Project shall be subject to liens for work done or materials used
on the Demised Premises made at the request of, or on order of or to discharge
an obligation of, Tenant. If any lien or notice of lien on account of an alleged
debt of Tenant or any notice of lien by a party engaged by Tenant or Tenant's
contractor to work on the Demised Premises shall be filed against the Project,
the Office Component, or the Demised Premises, or any part thereof, Tenant,
within thirty (30) days after notice of the filing thereof, will cause the same
to be discharged of record. If Tenant shall fail to cause such lien or notice of
lien to be discharged within the aforesaid period, then, in addition to any
other right or remedy, Landlord may discharge the same either by paying the
amounts claimed to be due or by procuring the discharge of such lien by deposit
or by bonding procedures. Any amount so paid by Landlord and all costs and
expenses, including reasonable attorneys' fees, actually incurred by Landlord in
connection therewith and including interest at the Default Rate, shall
constitute Additional Rent and shall be paid by Tenant to Landlord within ten
(10) days of demand. The obligations of Tenant under this Article shall survive
the termination or expiration of this Lease.

30

--------------------------------------------------------------------------------


ARTICLE 19
SIGNs
Section 19.1Suite Entry Signage. Tenant may install one or more suite entry
signs on or adjacent to the main entrances of the Demised Premises on each floor
in which the Demised Premises is located, at Tenant's expense but subject to
Tenant's Allowance. Any such sign shall be building standard unless Tenant
leases the entire floor. The location of all signs located outside of the
Demised Premises shall be subject to the approval of Landlord, not to be
unreasonably withheld, conditioned or delayed.
Section 19.2Lobby Directory and Signage. Landlord shall install a lobby
directory for the Office Component, and Landlord agrees to provide Tenant, at
Landlord's expense, a building standard listing of Tenant's name on such
directory and, at Tenant's election, and to the extent such is provided for any
other tenant of the Office Component, a listing of each of Tenant's employees or
departments. In addition, Tenant shall have the right to place a sign in the
lobby of the Office Component, in substantially the manner set forth on Exhibit
L-1.
Section 19.3Monument Signage. Landlord shall install Tenant's identification on
any office monument signs for the Office Component (on both sides if such signs
are dual-sided), at Landlord's expense, subject to applicable ordinances and
restrictions and Landlord's approval of Tenant's design, such approval not to be
unreasonable withheld, conditioned or delayed. Landlord agrees that such
monument signs shall be located, in substantially the locations set forth on
Exhibit L-2, and Landlord further approves Tenant's design set forth on Exhibit
L-3. So long as Tenant shall occupy at least 75,000 square feet within the
Office Component, Tenant shall have the right to have its sign panel on the top
position of any such monument signs.
Section 19.4No Other Signs. Tenant shall not install or erect any other signs
at, on or in the Demised Premises without Landlord's prior written approval.
Landlord may remove any signs or displays that are in violation of this Article
if Tenant fails to remove same within ten (10) days after written demand from
Landlord.
Section 19.5Changes in Laws. In the event that following the date of this Lease,
Legal Requirements are changed or modified which allow for larger signs or, more
signs at the Project, and Landlord is allowing other tenants of the Project
leasing less than or equal amount of square footage at the Project as is Tenant,
to erect larger, or more, signs at the Project, Landlord shall allow Tenant, at
its expense, to erect such larger or additional signs, subject to Landlord's
approval of Tenant's design, such approval not to be unreasonable withheld,
conditioned or delayed.
ARTICLE 20
ASSIGNMENT AND SUBLETTING


Section 20.1Restrictions on Assignment. Tenant shall have no right to transfer,
assign, sublet, enter into license or concession agreements, or mortgage or
hypothecate this Lease or Tenant's interest in the Demised Premises or any part
thereof (each, a “Transfer”) without Landlord's prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed. Any
attempted Transfer made without Landlord's consent shall be void and confer

31

--------------------------------------------------------------------------------


no rights upon any third person. Subject to the other provisions of this
Article, any Transfer of this Lease without the prior written approval of
Landlord shall be a violation of this Section.
Section 20.2Change of Ownership. If Tenant is a corporation, limited liability
company, partnership, or other business entity, a direct or indirect transfer,
assignment or hypothecation of any stock or interest in such corporation,
limited liability company, partnership, or other business entity by any
stockholder, member, partner, or owner so as to result in a change in the
control thereof by the person, persons or entities owning a majority interest
therein as of the date of this Lease shall be deemed to be a Transfer of this
Lease.
Section 20.3Requirement for Transfer. In the event that Tenant proposes any
Transfer, Tenant shall request Landlord's approval in writing at least thirty
(30) days before the date on which the Transfer is to be effective and include
with such notice (a) the name of the entity receiving a Transfer (the
“Transferee”); (b) a detailed description of the business of the Transferee; (c)
certified financial statements of the Transferee; (d) all written agreements
governing the Transfer; (e) any information reasonably requested by Landlord
with respect to the Transfer or the Transferee; and (f) a review and
administration fee of Two Thousand and No/100 Dollars ($2,000.00). No such
consent by Landlord to the proposed Transfer, and no such Transfer shall relieve
Tenant of its obligations under this Lease. From and after a Transfer of this
Lease, Landlord shall provide a copy of any notices of default thereafter given
to a Transferee to the original named Tenant, and Landlord shall permit the
original named Tenant to cure such default within the applicable cure period (it
being understood that as to the original named Tenant, such cure period shall
commence upon delivery of a copy of the default notice to such original named
Tenant, provided that Tenant shall not have any additional time for such cure as
a result thereof).
Section 20.4Affiliate Transfers. Notwithstanding anything to the contrary
contained in this Article, Tenant shall have the right, without Landlord's
consent, to Transfer to any of the following Transferees (each an “Affiliate”):
(i) any parent, subsidiary or affiliate of Tenant; (ii) any successor (by
merger, consolidation, transfer of assets, assumption or otherwise) of Tenant;
(iii) any entity which purchases substantially all of the interest in or assets
of an operating division, group or department of Tenant, or which purchases the
majority of Tenant's business as conducted in the Demised Premises; (iv) any
entity (or entities) created by the division of Tenant into one or more separate
corporations, partnerships or other entities; and (v) any affiliated or
successor entity of Tenant, or any entity created in connection with the
“spin-off” of an operating division, group or department of Tenant (each of the
transactions referenced above are hereinafter referred to as a “Affiliate
Transfer”). Each Affiliate Transfer is subject to the following conditions:
(x) any such Affiliate shall be subject to all of the terms, covenants, and
conditions of the Lease except as otherwise specifically provided in this Lease;
(y) as to an assignee but not a subtenant, any such Affiliate shall expressly
assume the obligations of Tenant under the Lease (unless such assumption is
automatically effective by operation of law); and (z) as soon as reasonably
practicable, but no later than thirty (30) days after the Affiliate Transfer in
question, Tenant shall provide Landlord with written notice of the Affiliate
Transfer. No such Transfer shall relieve Tenant of its obligations under this
Lease
Section 20.5Permitted Users. Tenant shall have the right to permit clients
and/or business associates working with Tenant to use offices in the Leased
Premises without such

32

--------------------------------------------------------------------------------


office sharing arrangement constituting a sublease of the Leased Premises, and
Tenant may enter into sublease or license agreements permitting Tenant's
subcontractors to utilize portions of the Leased Premises upon written notice to
Landlord but without Landlord's prior consent.
ARTICLE 21
DEFAULT


Section 21.1Events of Default. The following shall each be deemed to be an
“Event of Default” under this Lease:
(a)Any part of the Rent required to be paid by Tenant under this Lease shall not
be paid when due, which failure continues for ten (10) calendar days following
written notice from Landlord (provided, however, that Landlord shall not be
obligated to provide any such notice more often than one [1] time within any
twelve [12] month period, with each subsequent failure being deemed an Event of
Default without any notice or cure period);
(b)Tenant fails in the observance or performance of any of its other covenants,
agreements or conditions provided for in this Lease and such failure shall
continue for a period of thirty (30) days after written notice thereof from
Landlord to Tenant (unless such failure cannot reasonably be cured within thirty
(30) days and Tenant shall have commenced to cure said failure within said
thirty (30) days and thereafter diligently and continuously pursues such cure to
completion);
(c)Tenant abandons the Demised Premises;
(d)Tenant's leasehold interest pursuant to this Lease is taken in execution or
by other process of law; all or a substantial part of the assets of Tenant is
placed in the hands of a liquidator, receiver or trustee (and such receivership
or trusteeship or liquidation continues for a period of thirty (30) days);
Tenant makes an assignment for the benefit of creditors, admits in writing that
it cannot meet its obligations as they become due or is adjudicated as bankrupt;
Tenant institutes any proceedings under any federal or state insolvency or
bankruptcy law; or should any involuntary proceedings be filed against Tenant
under any such insolvency or bankruptcy law (and such proceeding not be removed
within ninety (90) days thereafter). The Demised Premises shall not become an
asset in any such insolvency or bankruptcy proceedings.
Section 21.2Landlord's Remedies. If any Event of Default occurs, Landlord may
treat the occurrence of such Event of Default as a breach of this Lease and, in
addition to any and all other rights and remedies of Landlord in this Lease or
by law or in equity provided, it shall be, at the option of Landlord, without
further notice or demand to Tenant or any other person, the right of Landlord
to:
(a)declare the Term ended and this Lease terminated and to enter the Demised
Premises and take possession thereof and remove all persons therefrom and Tenant
shall have no further claim thereon or thereunder;
(b)bring suit for the collection of Rent as it accrues pursuant to the terms of
this Lease and damages without entering into possession of the Demised Premises
or canceling or

33

--------------------------------------------------------------------------------


terminating this Lease, it being understood that in the case of any Event of
Default, Operating Expenses and Taxes for each Lease Year of the unexpired Term
shall be deemed to be the amount of Operating Expenses and Taxes payable by
Tenant during the twelve (12) calendar months immediately preceding the Event of
Default; provided, however, there shall be credited against the amount of such
damages all amounts received by Landlord from re-letting the Demised Premises;
(c)with or without terminating this Lease, retake possession of the Demised
Premises from Tenant by summary proceedings or otherwise; or
(d)terminate this Lease and recover from Tenant as liquidated and agreed final
damages in lieu of Tenant's liability under Section 21.2(b), above, a sum which
represents all damages which Landlord may incur by reason of Event of Default,
including, without limitation, the unamortized portion of the Tenant Allowance,
any leasing commissions paid in connection with this Lease, any Rent abated or
other cash inducements paid to Tenant hereunder (such amortization to be
calculated as of the termination date on a straight line basis over the Term
hereof), plus a sum which at the date of termination represents the present
value (discounted at a rate of eight percent [8%] per annum) of the excess, if
any, of (x) the sum of the entire amount of Base Rent and Additional Rent which
would have been payable hereunder by Tenant for the remainder of the Term, over
(y) the aggregate reasonable rental value of the Demised Premises for the same
period, all of which present value of such excess sum shall be immediately due
and payable. In determining the aggregate reasonable rental value pursuant to
item (y) above, all relevant factors shall be considered as of the time of such
termination. Such payment shall constitute liquidated damages to Landlord for
all such Rent yet to accrue, Landlord and Tenant acknowledging and agreeing that
it is difficult to determine the actual damages Landlord would suffer by virtue
of such Event of Default and that the agreed-upon liquidated damages are not
punitive or a penalty and are just, fair and reasonable, all in accordance with
O.C.G.A. Section 13-6-7. Upon payment of such liquidated and agreed final
damages, Tenant shall be released from all further liability under this Lease.
ARTICLE 22
LIABILITY OF LANDLORD AND TENANT


Section 22.1Limitation on Landlord's Liability. Landlord's obligations and
liabilities to Tenant with respect to this Lease shall be limited solely and
exclusively to Landlord's interest in the Project (including the rental income,
sales or mortgage proceeds and proceeds from insurance or condemnation
therefrom) and neither Landlord nor any affiliate, nor any of their respective
officers, directors, shareholders, partners, members, representatives or agents
shall have any personal liability to Tenant or to others with respect to this
Lease. Tenant hereby expressly waives and releases such personal liability on
behalf of itself and all persons claiming by, through or under Tenant. Under no
circumstances shall Landlord be liable for injury to Tenant's business or for
any loss of income or profit therefrom. Except as specifically provided in this
Lease, Landlord shall not be liable for any damage to property, injury to or
death of any persons or any other liability of any kind occurring on or about
the Demised Premises from any cause whatsoever.

34

--------------------------------------------------------------------------------


Section 22.2Limitation on Tenant's Liability. Neither Tenant nor any Affiliate
of Tenant, nor any of their respective officers, directors, shareholders,
partners, members, representatives or agents shall have any personal liability
to Landlord or to others with respect to this Lease. Landlord hereby expressly
waives and releases such personal liability on behalf of itself and all persons
claiming by, through or under Landlord. Under no circumstances shall Tenant be
liable for injury to Landlord's business or for any loss of income or profit
therefrom.
Section 22.3Waiver of Certain Damages. Each party hereby waives the right to
seek or collect from the other party special, consequential, indirect and
punitive damages.
Section 22.4Transfer of Landlord's Interest. In the event of the sale or other
transfer or conveyance of Landlord's interest in the Demised Premises (except in
connection with financing obtained by Landlord), Landlord shall transfer and
assign to such purchaser or transferee, and such purchaser or transferee shall
assume in writing, all of Landlord's rights and obligations under this Lease.
Landlord shall be released from all liability and obligations hereunder arising
out of any act, occurrence or omission relating to the Demised Premises or this
Lease occurring after the consummation of such sale or transfer. Notwithstanding
the foregoing, the submission of the Project or any component thereof to the
Governing Instruments shall not constitute a transfer of Landlord's interests in
the Demised Premises.
Section 22.5Survival. This Article shall survive the expiration or earlier
termination of this Lease.
ARTICLE 23
SUBORDINATION AND ATTORNMENT


Section 23.1Subordination of Lease. This Lease is and shall be subject and
subordinate to the lien of all mortgages, deeds of trust, security instruments,
deeds to secure debt, ground leases, and master leases, covering all or any part
of the Project or Office Component (any such instrument, a “Mortgage”), and to
all modifications, consolidations, renewals, replacements and extensions
thereof, whether now existing or hereafter created; provided, however, that such
subordination shall not be effective (whether with respect to existing Mortgages
or future Mortgages) unless and until Landlord has delivered to Tenant an SNDA
(hereinafter defined) in favor of Tenant, duly executed and delivered by
Landlord and the holder of the Mortgage (the “Holder”). Landlord represents that
there is no Holder as of the date of this Lease. Landlord shall promptly execute
and deliver any commercially reasonable SNDA that Tenant and any Holder execute.
As used herein, the term “SNDA” means a Subordination, Non-Disturbance and
Attornment Agreement in such form as any Holder shall request so long as it is
commercially reasonable and recognizes Tenant's rights under this Lease. Tenant
will agree to attorn to the Holder in an SNDA.
Section 23.2Instruments to Carry Out Intent. Within fifteen (15) days after
written request by Landlord, Tenant shall execute an SNDA.

35

--------------------------------------------------------------------------------


ARTICLE 24
ESTOPPEL CERTIFICATES


Within ten (10) Business Days after Landlord's written notice requesting same,
Tenant agrees to execute and deliver to Landlord, or to such other addressee or
addressees as Landlord may designate (and any such addressee may rely thereon),
an estoppel certificate in the form attached hereto as Exhibit F confirming and
certifying (if true) the facts set forth therein and making such other true
representations as may be reasonably requested by Landlord. Landlord and any
party so designated by Landlord shall be entitled to rely on such estoppel
certificate.
Within ten (10) Business Days after Tenant's written notice requesting same,
Landlord shall provide Tenant with a similar estoppel certificate, which
estoppel certificate may be relied upon by Tenant, its assignees, its
subtenants, its lenders, and by their respective successors and assigns.
ARTICLE 25
QUIET ENJOYMENT


So long as no Event of Default exists under the Lease and remain uncured, Tenant
shall peaceably and quietly hold and enjoy the Demised Premises for the Term
without hindrance or interruption by Landlord or any other person or persons
lawfully or equitably claiming by, through or under Landlord, subject to the
terms and conditions of this Lease.
ARTICLE 26
SURRENDER AND HOLDING OVER


Section 26.1Surrender. Tenant shall deliver up and surrender to Landlord
possession of the Demised Premises upon the expiration or earlier termination of
the Term, broom clean, free of debris, in good order, condition and state of
repair and shall deliver the keys at the office of Landlord or to any other
address as Landlord may designate. Tenant shall cap and tag any wiring and
cabling installed by Tenant in the Demised Premises. Tenant, at its expense,
shall repair any damage occasioned to the Demised Premises or any portion of the
Project by reason of installation or removal of any trade fixtures and other
personal property. If Tenant fails to remove such items from the Demised
Premises within five (5) days following Landlord's written demand therefor
following such expiration or termination, then in any such event all such trade
fixtures and other personal property shall thereupon become the property of
Landlord without further act by either party hereto, unless Landlord elects to
require their removal, in which case Tenant agrees to promptly remove same and
restore the Demised Premises to its prior condition at Tenant's expense. All
leasehold improvements to the Demised Premises by Tenant, including, but not
limited to, the items furnished pursuant to Landlord's Work and Tenant's Work,
but excluding trade fixtures, shall become the property of Landlord upon
expiration or earlier termination of this Lease; provided, however, that
Landlord may require the removal of Non-Standard Alterations designated by
Landlord for removal in accordance with Section 14.4, above, in which event
Tenant shall, at its expense, promptly remove such Non-Standard Alterations and
repair any damage to the Demised Premises caused by such removal, which
obligation shall survive the expiration or other termination of this Lease.
Landlord shall have no

36

--------------------------------------------------------------------------------


right to require Tenant to remove any item of Landlord's Work or Tenant's Work.
The obligations of Tenant under this Section shall survive the expiration or
other termination of this Lease.
Section 26.2Holding Over. If not sooner terminated as herein provided, this
Lease shall terminate at the end of the Term without the necessity of notice
from either Landlord or Tenant to terminate the same. If Tenant or any party
claiming under Tenant remains in possession of the Demised Premises, or any part
thereof, after the expiration or earlier termination of this Lease, no tenancy
or interest in the Demised Premises shall result therefrom, but such holding
over shall be a tenancy at sufferance and all such parties shall be subject to
immediate eviction and removal and Tenant shall upon demand pay to Landlord a
per diem sum equal to all Additional Rent provided for in this Lease during any
period which Tenant shall hold over the Demised Premises, plus a per diem amount
computed at the rate of one hundred fifty percent (150%) of the Base Rent for
the last month of the Term, plus all direct damages incurred by Landlord as a
result of such holdover. Landlord expressly waives any consequential damages
incurred by Landlord as a result of such holdover. The acceptance of any such
amounts by Landlord shall not estop Landlord from pursuing or constitute a
waiver by Landlord of its rights against Tenant as a tenant at sufferance.
Notwithstanding the foregoing, in the event that Tenant shall give Landlord at
least ninety (90) days prior written notice of its intent to hold over, then for
the first ninety (90) days of such holdover, Tenant shall have no liability to
Landlord for damages incurred by Landlord because of such holdover, Tenant shall
have the right to occupy the Demised Premises during such period of holdover
upon all of the terms and conditions of this Lease, and the Base Rent during
such 90-day period shall be one hundred twenty-five percent (125%) of the Base
Rent for the last month of the Term.
ARTICLE 27
SECURITY DEPOSIT
Intentionally deleted.
ARTICLE 28
GUARANTY
Intentionally deleted.
ARTICLE 29
RELOCATION
Intentionally deleted.
ARTICLE 30
ADDITIONAL LEASE PROVISIONS


The Additional Lease Provisions attached hereto as Exhibit H are hereby
incorporated into this Lease and shall be fully binding and effective between
the parties hereto.

37

--------------------------------------------------------------------------------


ARTICLE 31
MISCELLANEOUS


Section 31.1Relationship of Parties. Nothing herein contained shall be construed
as creating any relationship between the parties other than the relationship of
Landlord and Tenant, nor cause either party to be responsible in any way for the
acts, debts or obligations of the other.
Section 31.2Notices. Any notice, demand, request, approval, consent or other
instrument which may be or is required to be given under this Lease shall be in
writing and shall be sent to the party to be notified by United States certified
mail, return receipt requested, postage prepaid, or by a nationally recognized
overnight delivery service addressed to the party to be notified at the address
of such party set forth in Section 1.1, or to such other address as such party
may from time to time designate by at least thirty (30) days prior written
notice to the other given in accordance with the terms of this Section. Any such
notice shall be deemed given on the date on which such notice is deposited in
the United States Mail or with the overnight delivery service, but the timeframe
in which a response must be given shall commence on the date on which the notice
is delivered (or delivery is first attempted in the event of a change of address
of which the other party was not informed in accordance with this Section or if
delivery is rejected).
Section 31.3Brokers Commission. Landlord agrees that Landlord shall pay a
brokerage commission to Landlord's Broker and to Tenant's Broker, pursuant to a
separate agreement. Landlord and Tenant each warrants and represents to the
other that it has dealt with no broker in connection with this Lease other than
Landlord's Broker and Tenant's Broker, if any, named in Section 1.1. Landlord
and Tenant each hereby indemnifies and holds harmless the other from and against
any and all liabilities, damages, costs, expenses and/or fees (including but not
limited to reasonable legal and other professional fees), resulting from,
relating to or arising out of its warranty and representation set forth in the
first sentence of this Section. This indemnity and hold harmless shall survive
the expiration or earlier termination of this Lease.
Section 31.4Unavoidable Delays. If either party shall be delayed or hindered in
or prevented from the performance of any act required hereunder by any reason
beyond the reasonable control of such party, including, without limitation, acts
of God, unusually inclement weather, strikes, lockouts, inability to procure
materials, riots, insurrection, war, or other similar conditions or occurrences
which impair such party in performing work or doing acts required under the
terms of this Lease (each such event, an “Unavoidable Delay”), then performance
of such act shall be excused for the period of the delay and the period for the
performance of any such act shall be extended for a period equivalent to the
period of such delay. The provisions of this Section shall not operate to excuse
Landlord or Tenant from prompt payment of Rent or any other payments required by
the terms of this Lease. In order to rely on an Unavoidable Delay for an
extension of any deadline hereunder, the party intending to so rely shall have
given the other party notice of the existence of the event causing such
Unavoidable Delay within forty-five (45) days after the Unavoidable Delay
ceases.
Section 31.5Waiver. The waiver by either party of any term, covenant, agreement
or condition herein shall not be deemed to be a waiver of any subsequent breach
of the same or any other term, covenant, agreement or condition. The acceptance
of Rent hereunder by Landlord

38

--------------------------------------------------------------------------------


shall not be deemed to be a waiver of any prior default by Tenant, other than
the failure of Tenant to pay the particular Rent so accepted.
Section 31.6Accord and Satisfaction. No payment by Tenant or receipt by Landlord
of a lesser amount than the Rent herein stipulated shall be deemed to be other
than on account of the earliest stipulated Rent, nor shall any endorsement or
statement on any check or any letter accompanying any such check or payment as
Rent be deemed an accord and satisfaction and Landlord may accept such check or
payment without prejudice to Landlord's right to recover the balance of such
Rent or pursue any other remedy provided for in this Lease or available at law
or in equity.
Section 31.7Waiver of Landlord's Lien. Landlord hereby waives any lien,
statutory or otherwise, which Landlord might otherwise be entitled on the
equipment and other personal property of Tenant and shall execute such further
assurances thereof as may from time to time be reasonably requested by Tenant.
Section 31.8Severability. If any provision in this Lease or the application
thereof shall to any extent be held to be invalid, illegal or otherwise
unenforceable by a court of competent jurisdiction, the remainder of this Lease,
and the application of such provision other than as invalid, illegal, or
unenforceable, shall not be affected thereby; and such provisions in this Lease
shall be valid and enforceable to the fullest extent permitted by law.
Section 31.9Time of the Essence. Time is of the essence of each and every
obligation under this Lease.
Section 31.10Landlord's Approval. Whenever Landlord's consent or approval is
required under the terms of this Lease, Landlord's consent or approval shall not
be unreasonably withheld, conditioned, or delayed unless otherwise specified
herein to the contrary. Anything contained herein to the contrary
notwithstanding, in the event that Landlord fails to respond to a request by
Tenant for any consent or approval of Landlord required under this Lease within
the specific time period set forth in the applicable provision of this Lease,
such consent or approval of Landlord shall be deemed granted.
Section 31.11Other Tenants. Landlord reserves the absolute right to grant such
other estates or tenancies in the Project as Landlord shall determine in the
exercise of its sole business judgment. Except as specifically set forth in this
Lease, Tenant does not rely on the fact, nor does Landlord represent, that any
specific tenant or occupant or number of tenants or occupants shall occupy any
space in the Project.
Section 31.12Attorneys' Fees. If the parties litigate any matter arising under
this Lease as a result of any alleged breach or default in the performance of
any of the provisions of this Lease, the losing party in any such litigation
shall reimburse the prevailing party (as specifically determined by the court
presiding over such action) upon demand for any and all reasonable attorneys'
fees and expenses so incurred by the prevailing party after rendering of a
final, non-appealable judgment. As used herein and in throughout the Lease, all
references to “attorneys' fees” and “reasonable attorneys' fees” shall mean the
reasonable attorneys' fees actually incurred

39

--------------------------------------------------------------------------------


by such party, and not, for the avoidance of doubt, attorneys' fees calculated
by reference to any statutory formula, including O.C.G.A. § 13-1-11.
Section 31.13Usufruct. This Lease shall create the relationship of landlord and
tenant between the parties, and no estate shall pass from Landlord. Tenant shall
have a usufruct, not subject to levy or sale.
Section 31.14Project Condition Disclosure.
(a)Tenant acknowledges that Tenant has been informed that the Demised Premises
and the Project are part of a mixed-use redevelopment. The real property upon
which the Project is located was originally developed, owned and operated by
Sears Roebuck & Co. and later owned and operated by the City of Atlanta. Prior
to redevelopment, the Project was used for a variety of purposes, including as a
retail store, as a warehouse, and as a garage where vehicles were fueled and
serviced. In the course of these activities, Hazardous Substances, including
petroleum products, were released into the soil and groundwater of the Project.
In addition, there have been releases of Hazardous Substances, including
solvents, into the groundwater at properties in close proximity to the Project,
which have migrated onto the Project property. As was typical for the time in
which this property was previously developed, Hazardous Substances were used in
the Project and in its building materials, including asbestos containing
materials (“ACM”), sand containing contamination (“Contaminated Sand”) and
lead-based paint and lead-based shellac (“Lead Coatings”). Prior to the
redevelopment of the Project, Landlord engaged a consultant to assess the
environmental conditions of the Project. Using these assessment data, Landlord
submitted a Brownfield Corrective Action Plan (“CAP”) to the State of Georgia's
environmental agency, the Department of Natural Resources, Environmental
Protection Division (“EPD”). The CAP calls for Landlord to perform soil
remediation and to evaluate the potential risk of vapor intrusion. Vapor
intrusion occurs when Hazardous Substances present in soil or groundwater
migrate vertically into the indoor air of the buildings above contaminated
areas. Prior to the Delivery Date, Landlord shall evaluate the vapor intrusion
risk for the Demised Premises, and, as part of the Pre-Delivery Landlord's Work,
shall take all necessary measures to comply with applicable Environmental Laws
and to otherwise ensure that the Hazardous Substances remaining in the Project
do not pose any material health or safety hazard to Tenant or to Tenant's
employees, agents, contractors or invitees, whether from vapor intrusion or
otherwise, and giving due consideration to the scope of Tenant's Work (including
the need for any demolition in connection therewith) and the Permitted Use of
the Demised Premises. EPD has reviewed the CAP and determined that, if the CAP
is implemented, the Project will be suitable for commercial and residential use,
including the Permitted Use. As of the date of execution of this Lease, Landlord
is conducting the corrective action specified in the CAP. At such time as
Landlord has achieved the cleanup standards set forth in the CAP, there will
remain residual contamination in the soil and groundwater under the Project, but
at levels that EPD has concluded are acceptable for commercial and residential
use, including the Permitted Use. Landlord shall remediate or encapsulate all
ACM, Contaminated Sand, and Lead Coatings if and to the extend required by
Environmental Law to make the Project suitable for commercial and residential
use in accordance with that certain Operation and Maintenance Plan for ACM, that
certain Operation and Maintenance Plan for Sand, and that certain Operation and
Maintenance Plan for Coatings being prepared for Landlord (collectively, the “OM
Plans”), copies of which shall be delivered

40

--------------------------------------------------------------------------------


to Tenant upon their respective completion. Landlord shall ensure that the OM
Plans: (i) comply with all Environmental Laws and directives of EPD, (ii)
contain such requirements as are necessary to ensure that the ACM, Contaminated
Sand, and Lead Coatings do not pose any material health or safety hazard to
Tenant or to Tenant's employees, agents, contractors or invitees, giving due
consideration to the scope of Tenant's Work (including the need for any
demolition in connection therewith) and the Permitted Use of the Demised
Premises, (iii) will not materially interfere with Tenant's express rights under
this Lease or its use and enjoyment of the Demised Premises, and (iv) will not
materially increase Tenant's costs in exercising its rights or performing its
obligations under the Lease. Notwithstanding any lesser requirements of the OM
Plans, Landlord shall remediate or encapsulate all ACM, Contaminated Sand and
Lead Coatings located in the Demised Premises as of the date of this Lease, and
Tenant shall have no obligation with respect thereto, except as set forth in
Section (b) below with respect to compliance with the OM Plans. Landlord
covenants and agrees that all remediation and encapsulation to be completed by
Landlord in the Demised Premises shall be completed on or prior to the Delivery
Date.
(b)Tenant covenants and agrees that during the Term: (a) Tenant shall comply
with the OM Plans; (b) Tenant shall immediately notify Landlord in the event
that Tenant discovers that any ACM, Contaminated Sand or Lead Coatings has been
disturbed in any way, or any other portion of the Project is not in compliance
with the OM Plans (provided that Tenant shall have no duty to investigate such
matters); and (c) Tenant shall indemnify, defend and hold Landlord harmless for
any cost incurred by Landlord as a result of Tenant's failure to comply with the
OM Plans after the same have been furnished to Tenant by Landlord.
(c)Landlord covenants and agrees that during the Term: (a) Landlord shall
comply, and shall require all other tenants, occupants, and contractors
permitted access to the Project to comply, with the OM Plans; (b) Landlord shall
immediately notify Tenant in the event that Landlord discovers that any ACM,
Contaminated Sand or Lead Coatings has been disturbed in any way, or any other
portion of the Project is not in compliance with the OM Plans.
(d)Landlord shall indemnify, defend and hold Tenant harmless for any and all
liabilities, costs and claims, including reasonable attorneys' fees, resulting
from Landlord's breach of its representations, warranties or covenants contained
in this Section, including, without limitation, any increased costs or delays in
the Tenant's Work caused by Landlord's failure to remediate all ACM,
Contaminated Sand or Lead Coatings in the Demised Premises prior to the Delivery
Date, and including in any case the cost of remediation and defense of any
action for any violation of this Section.
(e)The indemnities contained in this Section shall survive the expiration or
earlier termination of this Lease.
Section 31.15Termination of Lease. Upon any termination of the Lease made
pursuant to a right set forth herein, whether such right is exercised by
Landlord or by Tenant, the Lease shall automatically terminate on the applicable
termination date and Landlord and Tenant shall each be released from any and all
obligations or liabilities under the Lease accruing after such termination date,
except any obligations and liabilities which expressly survive any termination

41

--------------------------------------------------------------------------------


of this Lease. Upon written request by either party, Landlord and Tenant shall
execute a mutually acceptable termination agreement evidencing the termination
of this Lease.
Section 31.16Multiple Abatements. In the event that Tenant is entitled to abate
Base Rent or Additional Rent under multiple provisions of this Lease, such
abatements shall be taken sequentially in the order in which the such rights
arise to ensure that Tenant shall have the full benefit of such abatements. By
way of example but not of limitation, if Tenant is entitled to abate Rent by
reason of a delay in the Delivery Date pursuant to Section 2(a) of the
Additional Lease Provisions, such abatement shall commence immediately following
the expiration of the abatement set forth in Paragraph 1 of the Additional Lease
Provisions.
Section 31.17Indemnities. If any party is entitled to indemnification pursuant
to any indemnity contained in this Lease, then the indemnifying party, upon
notice from the other, shall defend the same through counsel selected by the
indemnified party's insurer, or other counsel reasonably acceptable to such
party.
Section 31.18Tax Exempt Use. Tenant warrants (a) that it is not a “tax-exempt
entity” or a partnership or other pass-through entity with a partner,
shareholder, beneficiary, or investor that is a “tax-exempt entity” or
“tax-exempt controlled entity” (as such terms are defined in Section 168(h) of
the Code); and (b) it has not taken nor will it take any action or omit to take
any action, prior to the sixty-sixth (66th) month following the date on which
the last qualified rehabilitation expenditure, as such term is defined in
Section 47(c)(2) of the Code, related to the Project is placed in service for
federal income tax purposes, which could cause any portion of the Demised
Premises to constitute “tax-exempt use property” within the meaning of Section
168(h) of the Internal Revenue Code of 1986, as amended (the “Code”), including,
without limitation, assigning, sub-letting, licensing or leasing all or any
portion of the Demised Premises to any “tax-exempt entity” or any partnership or
other pass-through entity with a partner, shareholder, beneficiary, or investor
that is a “tax-exempt entity” or “tax-exempt controlled entity” (as such terms
are defined in Section 168[h] of the Code).
Section 31.19Authority. Each of Landlord and Tenant warrants and represents that
it has the authority to enter into this Lease.
Section 31.20Miscellaneous General Provisions. This Lease, including the
Exhibits and any addenda, sets forth all the covenants, promises, agreements,
conditions and understandings between Landlord and Tenant concerning the Demised
Premises. For purposes of this Lease, “Business Days” shall refer to Monday
through Friday of each week, exclusive of New Year's Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day, and Christmas Day. This Lease
shall inure to the benefit of and be binding upon Landlord, its successors and
assigns and Tenant and its permitted successors and assigns. The laws of the
State of Georgia shall govern the validity, performance, enforcement and
interpretation of this Lease. Nothing herein shall impair Tenant's right to file
this Lease with the Securities and Exchange Commission or otherwise as required
by applicable Legal Requirements. This Lease may be executed in more than one
counterpart, and each such counterpart shall be deemed to be an original
document. The captions appearing in this Lease are inserted only as a matter of
convenience and in no way amplify, define, limit, construe or describe the scope
or intent of such sections of the Lease. This

42

--------------------------------------------------------------------------------


Lease is the product of negotiations between Landlord and Tenant and shall not
be construed for or against either party.
[Signatures on following page]

43

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease under seal
as of the Effective Date.
 
 
LANDLORD:
 
 
JAMESTOWN Ponce City Market, L.P., a Delaware limited partnership


By: JAMESTOWN Ponce City Market GP, LLC, a Georgia limited liability company,
its general partner




By: /s/ Matthew S. Rendle_________
Name: __Matthew S. Rendle_______
Title: __Vice President____________
 
 
 



 
 
TENANT:
 
 
athenahealth, Inc., a Delaware corporation


By: _/s/ Daniel Orenstein__________
Name: __Daniel Orenstein_________
Title: _Secretary_________________








44

--------------------------------------------------------------------------------






EXHIBIT A

PONCE CITY MARKET
[exhibita.jpg]

A-1



--------------------------------------------------------------------------------






EXHIBIT B

DEMISED PREMISES






[jamestownathenahealth_image2.jpg]





B-1



--------------------------------------------------------------------------------






EXHIBIT C

LANDLORD’S WORK
Landlord shall perform the following work within the Office Component or the
Demised Premises, as applicable, at Landlord’s sole cost and expense except as
set forth to the contrary below. All of such work is referred to herein
collectively as “Landlord’s Work”.
A.    Pre-Delivery Landlord’s Work: The portion of the Landlord’s Work described
in items 1 – 5 below shall constitute the Pre-Delivery Landlord’s Work:
1.The interior walls surrounding the core, restrooms and mechanical rooms shall
be constructed, taped and sanded.
2.The walls surrounding the rest rooms which will serve the 8th and 9th floors
shall be constructed.
3.Landlord shall be providing at least temporary power to the Demised Premises
to facilitate construction of the Tenant’s Work.
4.The mechanical duct loops serving the Demised Premises shall be in place.
5.Life safety equipment and wet sprinkler system shall be installed throughout
the Demised Premises per NFPA-13, with sprinkler system installed in standard
configuration, heads turned up. Provided Tenant has supplied to Landlord
Tenant’s proposed configuration for the sprinklers prior to the final
installation thereof in the Demised Premises, the sprinkler heads shall be
installed according to Tenant’s design at no additional cost.
6.
All of painted surfaces will be sand blasted and free of ACM and Lead Coatings.

B.    Pre-Opening Landlord’s Work: The remaining portion of the Landlord’s Work,
described in items 6 - 15 below, shall constitute the Pre-Opening Landlord’s
Work:
7.Electrical power shall be distributed to the Demised Premises via main
switchboards with ground fault protection.


8.Electrical distribution for each floor of the Demised Premises shall be in
accordance with the following:


(a)     Three (3) 400A 2-section panel (HM*) with 30 poles each (90-poles total)
at 480V/277, for HVAC.


(b)     Two (2) 100A 42-pole lighting panel (H*_) with 42 poles at 480V/277 for
lighting. Access to these panels will be available.


(c)    Four (4) energy efficient transformers of varying sizes, totaling 375
kVA, feeding 208V/120 panels.



C-1



--------------------------------------------------------------------------------




(d)    Five (5) 225 amp, 2-section panels (L*A, L*B, L*C, L*D, L*D) with
42-poles each (84-poles total) at 208/120V. Minimum three hundred (300)
20A/1-pole spare circuit breakers provided.


(e)    Sufficient lighting circuits will be available for emergency egress
lighting use only.


9.An empty conduit system with at least two conduits per floor shall be provided
for telephone/data service from main electrical/telephone room and run
vertically to electrical/telephone rooms at the 8th and 9th floors.


10.HVAC:


(a)    The basic Office Component block load shall include heat gain and losses
per design conditions and include lighting for the Demised Premises at one (1)
watt per usable square feet. Occupancy load shall be not less than seven (7)
persons per usable 1,000 square feet. The outside air shall be introduced at a
rate of 17 CFM per person (ASHRAE 62.1-2010). The process equipment load shall
be 2.0 watts per usable square feet to     handle the total appliance and
receptacle load exclusive of lighting and building operation.


(b)    The HVAC equipment shall maintain the following indoor conditions
maintained to plus or minus 2 degrees F., based upon the local conditions
specified in the 2009 Edition of ASHRAE HANDBOOK OF FUNDAMENTALS:


(1)    Summer indoor shall be 74 degrees F.D.B. and 50% maximum relative
humidity. The cooling tower, self-contained units, piping and equipment shall be
designed and sized accordingly.


(2)    Summer outdoor shall be the ASHRAE 2% coincident weather data.


(3)    Winter indoor shall be 70 degrees F.D.B. The equipment shall be designed
and sized accordingly.


(4)    Winter outdoor shall be the ASHRAE 99% weather data.


(c)    The 8th and 9th floors shall be provided with a Trane water-cooled
self-contained unit or equal, with a medium pressure duct loop. Unit sizes are
as follows:


Floor 8
Westside     Nominal 90-tons
Eastside    Nominal 90-tons


Floor 9
Westside    Nominal 100-tons

C-2



--------------------------------------------------------------------------------




Eastside    Nominal 100-tons




(d)    Two (2) energy recovery units will provide outside air to each floor of
the Demised Premises. Each floor’s outside air will be monitored by the Energy
Management System for the Office Component to ensure that proper ventilation is
provided to the Demised Premises.


(e)    All HVAC equipment (terminal units, pumps, self-contained units, etc.)
will be controlled by a web-based DDC control system; Trane Summit or equal.


(f)    Landlord, at Landlord’s cost shall provide One VAV/heat induction unit
for a mutually agreeable area of space (which will be determined) and will be
installed by the Landlord’s base building contractor. Tenant will be responsible
for additional VAV units and for the installation of interior termination ducts
and diffusers, at Tenant’s expense.


11.Glass panes for the exterior windows of the Demised Premises shall have been
replaced and resealed on all exterior window frames to reduce outside air
leakage.


12.Mecco fabric shade Window treatments, uniform across all upper floors of the
Office Component, the color scheme thereof as selected by Landlord, shall have
been installed by Landlord.


13.At least two (2) passenger elevators and one (1) freight elevator for the
Office Component shall be operating.


14.The main building lobby of the Office Component shall be Substantially
Completed and open for use by tenants of the Office Component and their guests
and invitees, with finishes consistent with those of Comparable Buildings.


15.Flooring shall have been reconditioned and finished with a single layer of
polyurethane.


C.    Floor Openings: In the event that the Final Space Plan (as defined in
Exhibit D) contemplates (a) any cut or removal of portions of the slab of the
9th floor of the Demised Premises to create one or more interior stairwells to
connect the 8th and 9th floors, or (b) any minor holes or cuts to be made
through the hardwood flooring of the Demised Premises for utility lines or
similar purposes, the parties agree that Landlord shall perform all such work,
and charge the actual cost thereof, without any markup or additional fee, to
Tenant as part of the Cost of the Tenant’s Work (as defined in Exhibit D). Any
removal and disposal of Hazardous Substances which is required or appropriate in
connection with such work shall be performed by Landlord, at Landlord’s expense.
Landlord shall indemnify, defend, and hold Tenant harmless from and against any
claim, loss or cause of action relating to Hazardous Materials removed by
Landlord (or required to be removed by Landlord) under the in this Paragraph C.
Nothing set forth in this Section shall be deemed to be an approval of any cut
or removal of any portion of any floor slab within the Demised Premises, and any
such approval shall be given pursuant to the

C-3



--------------------------------------------------------------------------------




terms of Exhibit D and the approval of the Final Space Plan, and shall require
restoration thereof at the expiration of the Term by Tenant, at Tenant’s
expense.



C-4



--------------------------------------------------------------------------------




EXHIBIT D

TENANT’S WORK
1.    Definitions. In this Exhibit D, the following terms shall have the
following meaning:
(a)    Tenant’s Representative: To be determined.
(b)    Landlord’s Representative:    Jim Irwin.
(c)    Space Plan: A drawing of the Demised Premises clearly showing the layout
and relationship of all departments and offices, depicting partitions,
corridors, door locations, break rooms, copy rooms and types of
electrical/data/telephone outlets and delineation of furniture and equipment.
(d)    Estimated Construction Costs: A preliminary estimate of the Costs of the
Tenant’s Work that are depicted on the Space Plan, including all architectural,
engineering, contractor, and any other costs as can be determined from the Space
Plan.
(e)    Working Drawings: Construction documents detailing the Tenant’s Work,
including, without limitation, the mechanical, electrical and plumbing work, and
conforming to codes, complete in form and content. The Working Drawings shall
include a review by Landlord’s architect and/or engineers of the construction
documents prepared by Tenant’s architect.
(f)    Construction Schedule: A schedule depicting the relative time frames for
various activities related to the construction of the Tenant’s Work in the
Demised Premises.
(g)    Final Cost Proposal: A final estimate of Costs of the Tenant’s Work that
are depicted on the Work Drawings, including all architectural, engineering,
contractor, and any other costs, and clearly indicating the dollar amount, if
any, that is to be paid by Tenant.
(h)    General Contractor. The general contractor for the performance of the
Tenant’s Work.
(i)    Maximum Approved Cost: The sum of the Tenant Allowance and any additional
amount that Tenant has agreed to pay for the Tenant’s Work to the Demised
Premises.
(j)    Tenant’s Work: The work to be performed at the Demised Premises, which is
inclusive of the following:
(1)    The development of Space Plans and Working Drawings, including supporting
engineering studies (i.e., structural design or analysis, lighting or acoustical
evaluations, or others as determined by Landlord’s architect).
(2)    All construction work necessary to complete the work described in the
Space Plans and Working Drawings, which shall include, without limitation,
walls, floor

D-1



--------------------------------------------------------------------------------




surfaces (in the event that Tenant elects to modify the floor surfaces from
those as delivered by Landlord), ceilings (in the event Tenant elects to finish
the ceilings), and alterations to the columns.
The Tenant’s Work will not include personal property items, such as decorator
items or services, art work, plants, furniture, or furniture systems, not
permanently affixed to the Demised Premises (collectively, “FF&E”).
(k)    Cost of the Tenant’s Work: The Cost of the Tenant’s Work means all costs
of the design and construction of the Tenant’s Work, and includes, but is not
limited to, the following: (1) all space planning, design, architectural and
engineering fees and expenses, including, but not limited to, the Space Plan,
the Final Space Plan, and the Working Drawings; (2) the cost and expense of
constructing and installing the Tenant’s Work; (3) all contractor and
construction manager costs and fees; (4) all permits and taxes; and (5)
Landlord’s construction management fee in an amount equal to one percent (1.0%)
of the Cost of the Tenant’s Work. Except for the aforementioned construction
management fee, Landlord shall not be entitled to incur any costs to be included
in the Cost of the Tenant’s Work, and such construction management fee shall be
accepted by Landlord in full compensation for any expenses that Landlord may
incur in connection with Landlord’s review and approval of Tenant’s Work.
(l)    Change Order: Any change, modification, or addition to the Space Plan or
Working Drawings after Tenant has approved the same.
(m)    Building Standard: Component elements utilized in the design and
construction of the Tenant’s Work that have been pre-selected by Landlord to
ensure uniformity of quality, function, and appearance throughout the Building.
These elements include, but are not limited to, ceiling systems, doors,
hardware, walls, floor coverings, finishes, window coverings, light fixtures,
and HVAC components.
2.    Representatives. Landlord appoints Landlord’s Representative to act for
Landlord in all matters associated with this Exhibit D. Tenant shall appoint
Tenant’s Representative to act for Tenant in all matters associated with this
Exhibit D. All inquiries, requests, instructions, authorizations, approvals,
consents, and other communications with respect to the matters covered by this
Exhibit D will be made by or to Landlord’s Representative or Tenant’s
Representative, as the case may be. Except for Landlord’s Representative and
Tenant’s Representative, as applicable, Landlord and Tenant will not make any
inquiries of or requests to, and will not give any instructions, or
authorizations to, any contractor, employee or agent of the other party,
including, without limitation, such party’s architect, engineers, and
contractors or any of their agents or employees, with regard to matters
associated with this Exhibit D. Either party may change its Representative under
this Exhibit D at any time by providing three (3) days’ prior written notice to
the other party.
3.    Project Design and Construction. The design and construction of all
Tenant’s Work will be performed by architects, designers and a General
Contractor approved in writing by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed. Landlord shall approve or
disapprove Tenant’s proposed architects, designers and General Contractor within
three (3) days after request by Tenant therefor. Landlord hereby pre-approves

D-2



--------------------------------------------------------------------------------




the following architects and designers: Charles Rose Architects. At all times
following the Delivery Date and during the construction of the Tenant’s Work,
Landlord shall provide, at no cost to Tenant, electricity and water to the
Demised Premises, access to the service elevators of the Project, and sufficient
ventilation to ensure safe working conditions for Tenant’s contractors. Tenant
shall have access to the Building risers to accommodate the need for the
provision of electrical power from the Generator, and shall construct at its
expense a dedicated electrical room for an automatic transfer switch.
4.    Cost Responsibilities.
(a)    Landlord: Landlord will pay up to the amount of the Tenant Allowance for
the Cost of the Tenant’s Work.
(b)    Tenant: To the extent that the Cost of the Tenant’s Work exceeds the
Tenant Allowance, Tenant will pay any such excess.
5.    Landlord’s Approval. Landlord’s approval of Tenant’s proposed Space Plan,
Working Drawings, or Change Order shall not be unreasonably withheld,
conditioned or delayed; provided, however, that Landlord’s withholding of its
approval of any Space Plan, Working Drawings, or Change Order for any of the
following reasons shall not be considered unreasonable:
(a)    Exceeds or adversely affects the Building Structure, or any component or
the functionality of the Building Systems;
(b)    Violates any existing agreement which affects the Project or binds
Landlord with respect to the Project;
(c)    Conflicts with Landlord’s ability to qualify for, obtain, maintain or
preserve the Historic Tax Credits;


(d)    Will materially increase the cost of operation or maintenance of any of
the Building Systems of the Project beyond the costs incurred for such operation
or maintenance by Comparable Buildings (unless Tenant agrees to pay for such
additional costs during the Term);


(e)    Does not conform to applicable building code or has been disapproved by
any governmental, quasi-governmental or utility authority with jurisdiction over
the Demised Premises;


(f)    Will materially reduce the market value of the Demised Premises or the
Project;
    
(g)    Conflicts with or adversely impacts any of the OM Plans; or


(h)    Does not reflect a ten percent (10%) efficiency improvement in tenant
fit-up lighting efficiency over minimum code.



D-3



--------------------------------------------------------------------------------




The standard applicable to Landlord’s approval set forth in the preceding
sentence is herein referred to as the “Approval Standard”.
6.    Schedule of Improvement Activities.
(a)    Tenant will cause to be prepared a Space Plan and forward it to Landlord
for review and approval, to be granted or withheld in accordance with the
Approval Standard. Landlord will give Tenant written notice whether or not it
approves the proposed Space Plan within five (5) days after its receipt of such
Space Plan. If Landlord objects in writing to the proposed Space Plan, such
notice must set forth in reasonable detail how the proposed Space Plan must be
changed in order to overcome Landlord’s objections. So long as Landlord’s
objections fall within Landlord’s discretion pursuant to the Approval Standard,
Tenant will cause a revised Space Plan to be delivered to Landlord and it will
be treated as though it was the first proposed Space Plan prepared pursuant to
this paragraph.
(b)    After Landlord’s approval of the Space Plan (the “Final Space Plan”),
Tenant will promptly cause to be prepared, a preliminary estimate of the Cost of
the Tenant’s Work as set forth in the Final Space Plan (the “Estimated
Construction Cost”). If the Estimated Construction Cost is less than the Tenant
Allowance, the Estimated Construction Cost will be deemed approved without a
required response from Landlord. If the Estimated Construction Cost is more than
the Tenant Allowance, Tenant shall establish the Maximum Approved Cost by
either:
(1)    Agreeing in writing to pay the amount by which the Estimated Construction
Cost exceeds the Tenant Allowance; or
(2)    Agreeing to have the Final Space Plan revised in an effort to cause the
Estimated Construction Cost to be either: (A) not more than the Tenant
Allowance; or (B) not more than the amount equal to the Tenant Allowance plus
the amount Tenant agrees to pay pursuant to clause (1) immediately above.
Tenant shall promptly send Tenant’s written election pursuant to either clause
(1) or (2) to Landlord.
(c)    Upon establishment of the Maximum Approved Cost, Tenant will cause to be
prepared and delivered to Landlord the Working Drawings, the Construction
Schedule, and the Final Cost Proposal for the Tenant’s Work in accordance with
the Final Space Plan. If the Final Cost Proposal is more than the Maximum
Approved Cost, Tenant will either (1) agree in writing to pay the amount by
which the Final Cost Proposal exceeds the Maximum Approved Cost or (2) revise
the Working Drawings and/or Final Space Plan in order to assure that the Final
Cost Proposal is no more than the Maximum Approved Cost.
(d)    Following approval of the Working Drawings and the Final Cost Proposal,
Tenant will cause application to be made to the appropriate governmental
authorities for necessary approvals and building permits. Upon receipt of the
necessary approvals and permits, Tenant shall enter into a construction contract
with the General Contractor.

D-4



--------------------------------------------------------------------------------




7.    Landlord’s Role. The parties acknowledge that Landlord is not an
architect, contractor or engineer and that the Tenant’s Work will be designed
and performed by independent architects, engineers and contractors. Landlord
shall have no responsibility for the design of, or for construction means,
methods or techniques or safety precautions in connection with the Tenant’s
Work. Landlord’s approval of Tenant’s Space Plan and Working Drawings for the
Tenant’s Work, or other submissions, materials, drawings, plans or
specifications pertaining thereto will create no responsibility or liability on
the part of Landlord for the completeness, design sufficiency, or compliance
with any or all Legal Requirements with respect thereto or with respect to the
Tenant’s Work constructed in conformity with them. Tenant, in reviewing the
Working Drawings and Tenant’s Work, shall have the right, opportunity and
obligation to check for any errors, omissions or defects.
8.    Payment by Tenant. Tenant shall provide to Landlord evidence of Tenant’s
ability to pay the amount payable by Tenant pursuant to Paragraph 4(b) hereof
prior to commencement of construction of the Tenant’s Work.
9.    Change Orders. Tenant may request changes to the Tenant’s Work during
construction only by written instructions to Landlord’s Representative on a form
approved by Landlord. All such changes will be subject to Landlord’s prior
written approval in accordance with the Approval Standard. If the Maximum
Approved Cost following such change is greater than the Tenant Allowance and
will increase as a result of such change, Tenant shall agree in writing to pay
the amount by which the Maximum Approved Cost exceeds the Tenant Allowance and
shall provide to Landlord evidence of Tenant’s ability to pay such amount.
10.    Funding of Tenant Allowance.
(a)    Landlord shall fund the Tenant Allowance directly to the General
Contractor or to the other vendors with whom Tenant has directly contracted
(collectively, “Vendors”), in accordance with the provisions of this Paragraph.
No more than monthly, Tenant shall submit the draw requests to Landlord prepared
by Tenant, the General Contractor or such Vendors, setting forth the amount
requested and confirming the portion of the Tenant’s Work completed through such
date, for Landlord’s review and approval. Provided that such draw request
complies with the requirements hereunder, Landlord shall make all payments
within fifteen (15) days after receipt of such draw request. Landlord shall fund
the Tenant Allowance in pro rata payments, based on the percentage of the
Tenant’s Work that has been completed (but not in excess of the sums actually
being disbursed to the Vendors); provided, however, that the final ten percent
(10%) of the Tenant Allowance will not be disbursed until Substantial Completion
of the Tenant’s Work and Landlord’s receipt of final lien waivers. A condition
precedent to Landlord’s obligation to disburse any portion of the Tenant
Allowance shall be the receipt by Landlord of (i) invoices for portions of the
Tenant’s Work or other eligible costs for which payment has been requisitioned,
(ii) partial lien waivers for such work from all persons or entities that could
file mechanics’ or materialmen’s liens against the Project with respect to all
work performed or services or materials provided through the date of each such
invoice (subject only to receipt of the requisitioned amount), and (iii)
evidence that all labor or materials included within the Tenant’s Work for which
a requisition is being submitted has been incorporated into the Demised Premises
in accordance with this Exhibit D.

D-5



--------------------------------------------------------------------------------




(b)    If the final Cost of the Tenant’s Work is less than the Tenant Allowance,
at such time as the Cost of the Tenant’s Work has been paid in full, then
Landlord agrees that a portion of the Tenant Allowance up to, but not exceeding
in the aggregate, Five Hundred Twenty-Five Thousand and 00/100 Dollars
($525,000.00) (or $7.00 per square foot of the Demised Premises) (the “FF&E and
Rent Cap”) shall, at Tenant’s election, (i) be disbursed to Tenant to reimburse
Tenant for the documented third-party costs and expenses paid by Tenant for
Tenant’s move and acquisition and installation FF&E, or (ii) be credited by
Landlord against the installments of Base Rent next due and payable by Tenant
under the Lease (after application of all other abatements under the Lease to
which Tenant is entitled). Any portion of the Tenant Allowance in excess of the
FF&E and Rent Cap that remains unreserved and unapplied as of the Commencement
Date may be utilized by Tenant to construct Alterations in the Demised Premises
during the first Lease Year. Any portion of the Tenant Allowance in excess of
the FF&E and Rent Cap that remains unreserved and unapplied as of the first day
of the second Lease Year shall belong to Landlord.
(c)    In addition to the Tenant Allowance, Landlord shall reimburse Tenant up
to Eleven Thousand Two Hundred Fifty Dollars ($11,250.00) (equal to $0.15 per
square foot of the Demised Premises) (the “Test Fit Allowance”) for the cost of
“test fit” space planning analysis to be prepared by Tenant’s space planner.
Landlord shall pay such amount to Tenant upon completion of such test fit and
receipt of an invoice therefor from Tenant.
11.    Substantial Completion. Tenant shall diligently pursue the construction
of the Tenant’s Work to completion thereof. The date upon which any work
contemplated by this Lease is substantially completed in accordance with the
plans therefor, as evidenced by (a) a certificate of substantial completion from
the architect of the party performing such work, and (b) the issuance of a
temporary or final certificate of occupancy by applicable governing authorities
which allows for the occupancy of the Demised Premises (in the case of the
Tenant’s Work) and the use of the areas of the Office Component involved in the
Pre-Opening Landlord’s Work (in the case of the Pre-Opening Landlord’s Work),
for the uses contemplated hereunder, shall be deemed the date on which such work
is “Substantially Complete.”
12.    Work Performed by Landlord. Landlord, its architects, engineers,
contractors, suppliers, employees, agents and other such parties (collectively,
“Landlord’s Contractors”) shall have the right to enter the Demised Premises
during the construction of the Tenant’s Work prior to Substantial Completion of
the Tenant’s Work in order to perform any portion of the Landlord’s Work.
Landlord and Landlord’s Contractors shall abide by any Legal Requirements while
within the Demised Premises, including without limitation any requirements
imposed by HIPAA. Landlord and Tenant shall make commercially reasonable efforts
to cause their respective contractors to work in harmony with each other to
avoid interfering with the work of the other, and avoid impairing, impeding, or
delaying the performance of the work of the other. Landlord shall be solely
responsible for any injury, loss or damage which Tenant may incur in the Demised
Premises by reason of the acts of Landlord’s Contractors within the Demised
Premises following the Delivery Date, and Landlord shall indemnify, defend, and
hold Tenant harmless from and against any and all of such injuries, losses and
damages.
13.    Tenant Occupancy. Tenant agrees that entry into the Demised Premises
prior to the Commencement Date shall be deemed to be under all of the terms,
covenants, conditions and

D-6



--------------------------------------------------------------------------------




provisions of the Lease, except for the payment of Rent, and further agrees that
Landlord shall not be liable in any way for any injury, loss or damage which may
occur to any decorations, fixtures, personal property, installations or other
improvements or items of work installed, constructed or brought upon the Demised
Premises by or for Tenant or Tenant’s contractors prior to Substantial
Completion of the Tenant’s Work, all of the same being at Tenant’s sole risk,
except to the extent that Landlord is responsible for damage caused by
Landlord’s Contractors pursuant to Section 12, above. Without limitation as to
other provisions, Landlord and Tenant hereby expressly acknowledge and agree
that their respective insurance, indemnity and related obligations under the
Lease shall apply to all claims and matters arising from and after the Delivery
Date.
14.    Contractor Insurance. All of Tenant’s contractors shall maintain worker’s
compensation, liability insurance, and property insurance and such other
insurance in force and effect as may be reasonably requested by Landlord or as
required by applicable law, and shall provide copies of applicable insurance
certificates to Landlord for review and approval prior to the commencement of
any work in the Demised Premises. Any such insurance certificate for liability
coverage shall name Landlord as additional insured.
15.    Condition of the Demised Premises. Tenant will be deemed to have accepted
the Demised Premises in their “AS IS” condition on the Delivery Date, subject
to: (a) Landlord’s obligations to Substantially Complete all of Landlord’s Work;
(b) latent defects in the Demised Premises, the existence of which Tenant
notifies Landlord within one hundred eighty (180) days after the Commencement
Date; (c) punch list items; and (d) Landlord’s other obligations under the
Lease. Upon request by Tenant, Landlord shall, at Landlord’s election, either:
(i) use commercially reasonable efforts to enforce any construction warranties
received by Landlord in connection with the Landlord’s Work; or (ii) with
respect to any warranty related to Tenant’s maintenance and repair obligations
hereunder, assign to Tenant, in common with Landlord, any of such construction
warranties for Tenant’s enforcement of the same against the applicable
contractor (to the extent the same are assignable).









D-7



--------------------------------------------------------------------------------






EXHIBIT E

PARKING FACILITIES
[exhibite.jpg]







E-1



--------------------------------------------------------------------------------






EXHIBIT F

FORM OF ESTOPPEL CERTIFICATE




To:
_____________________________
_____________________________
_____________________________
_____________________________

Re:
Office Lease Agreement dated __________, ______, as amended by _______________
dated ___________________ (as amended, the “Lease”) between JAMESTOWN Ponce City
Market, L.P., as Landlord, and athenahealth, Inc., as Tenant, for the property
known as Ponce City Market located at 675 Ponce de Leon Avenue, NE, Atlanta,
Georgia (the “Property”); capitalized terms used but not specifically defined
herein have the meanings set forth in the Lease.

Ladies and Gentlemen:
The undersigned, as a duly authorized representative of Tenant, certifies to you
to the best of his or her actual knowledge, solely in his or her representative
capacity as follows, with the understanding and intention that you will rely on
the following information:
1.    Tenant has accepted possession of the premises described in the Lease (the
“Leased Space”). All work required to be performed by Landlord under the Lease
has been completed in a satisfactory manner. The Commencement Date of the Lease
was _____________, ______, and the Term is currently scheduled to expire on
_____________, ________. The Lease contains _____________ options on the part of
Tenant to extend the Term of the Lease for periods of _____________ years each.
2.    Tenant presently utilizes the Leased Space for its normal business
activities and has not closed or moved its normal business activities from the
Leased Space. Additionally, Tenant has not given any written notice to Landlord
of Tenant’s intention to vacate the Leased Space in whole or in part, except as
follows:
___________________________________________________. [If none, so state].
3.    To the best of Tenant’s knowledge, there are no offsets, defenses or
counterclaims with respect to the payment of Rent under the Lease or to Tenant’s
performance of the other terms, covenants and conditions of the Lease.
4.    As of the date hereof no default in the performance of any covenant,
agreement, term, provision, or condition contained in the Lease has been
declared by either party to the Lease.
5.    Landlord does not hold a security deposit from Tenant in connection with
the Lease.

F-1



--------------------------------------------------------------------------------




6.    Except as may be set forth below, no Rent under the Lease has been paid
more than thirty (30) days in advance of the due date. Tenant is currently
paying Base Rent, Additional Rent and other charges, as set forth below:
(a)    Rentable square footage of Leased Premises: __________________.
(b)    Basic Rent per month in the amount of $___________, paid through
_________, ____. The next increase in Basic Rent shall occur ________, _____ and
shall increase to _________ .
(c)    Estimated amount of Tenant’s Proportionate Share of Operating Expenses
per month in the amount of $_______.
(d)    Estimated amount of Tenant’s Proportionate Share of Taxes per month in
the amount of $_____________.
Executed and delivered by Tenant this ______ day of ____________, 20___.


Tenant:

_____________________________________,
a ____________________________________


By: ___________________________________

Print Name: ____________________________

Print Title: _____________________________







F-2



--------------------------------------------------------------------------------






EXHIBIT G

FORM OF GUARANTY


Not applicable.







G-1



--------------------------------------------------------------------------------






EXHIBIT H

ADDITIONAL LEASE PROVISIONS
1.    Rent Abatement. Tenant shall be entitled to an abatement of all Rent,
including Base Rent and Additional Rent, for the twelve (12) month period
commencing upon the Commencement Date. Such abatement of Base Rent is reflected
in the Base Rent schedule set forth in Section 1.1(b) of the Lease.
2.    Delivery Deadlines.
(a)    Delivery Date. Landlord shall use its good faith efforts to cause the
Delivery Date to occur no later than January 15, 2014. In the event that the
Delivery Date has not occurred on or prior to February 15, 2014, for any reason
other than Unavoidable Delay or a delay caused by Tenant, then Tenant shall be
entitled to abate the Base Rent and Additional Rent first due under the Lease,
for a period equal to one (1) day for each day between February 15, 2014, and
the Delivery Date; provided, however, that in the event that the Delivery Date
has not occurred on or prior to March 15, 2014, for any reason other than
Unavoidable Delay or a delay caused by Tenant, then Tenant shall be entitled to
abate the Base Rent and Additional Rent first due under the Lease, for a period
equal to one (1) day for each day between February 15, 2014 through March 15,
2014, and two (2) days for each day between March 16, 2014, and the Delivery
Date.
(b)    Completion of Pre-Opening Landlord’s Work. The date on which the
Pre-Opening Landlord’s Work is Substantially Completed is referred to herein as
the “Landlord’s Work Completion Date”. Landlord shall use its good faith efforts
to cause the Landlord’s Work Completion Date to occur no later than June 1,
2014. In the event that the Landlord’s Work Completion Date has not occurred on
or prior to July 1, 2014, for any reason other than Unavoidable Delay or a delay
caused by Tenant, then Tenant shall be entitled to abate the Base Rent and
Additional Rent first due under the Lease, for a period equal to one (1) day for
each day between July 1, 2014 and the Landlord’s Work Completion Date; provided,
however, that in the event that the Landlord’s Work Completion Date has not
occurred on or prior to August 1, 2014, for any reason other than Unavoidable
Delay or a delay caused by Tenant, then Tenant shall be entitled to abate the
Base Rent and Additional Rent first due under the Lease, for a period equal to
one (1) day for each day between July 1, 2014 through August 1, 2014, and two
(2) days for each day between August 1, 2014, and the Landlord’s Work Completion
Date.
3.    Retail Market.
(a)    Opening Delay. The parties acknowledge that a portion of the Project,
consisting of approximately three hundred thousand (300,000) square feet (the
“Retail Market”), is being developed to be leased to and operated by retail
merchants (any such merchant a “Retailer”). Landlord has agreed to use its
commercially reasonable efforts to cause at least one hundred thousand (100,000)
square feet of the Retail Market to be leased to Retailers which shall be open
and operating for business no later than one (1) year after the Commencement
Date (the “Retailer Occupancy Date”). In the event that as of the Retailer
Occupancy Date, Landlord has

H-1



--------------------------------------------------------------------------------




not leased at least one hundred thousand (100,000) square feet of the Retail
Market to Retailers which are open and operating for business (the “Retail
Occupancy Condition”), then in addition to any other abatements which Tenant is
entitled under the Lease, Tenant shall be entitled to an abatement of Base Rent
and Additional Rent of one (1) day for each day between the Retailer Occupancy
Date and the date the Retail Occupancy Condition has been satisfied.
(b)    Retail Presence. Landlord and Tenant shall cooperate in good faith to
determine a kiosk-type location for Tenant within the portion of the Retail
Market known as Market Hall - Level 1, at a location reasonably acceptable to
Tenant, which Landlord shall provide for no additional Rent or other cost to
Tenant, and which Tenant shall use for the promotion of Tenant’s brand, selling
promotional merchandise bearing Tenant’s name or logo, and hosting
demonstrations of Tenant’s products and services, and for no other purpose.
Landlord shall have no obligation to pay any improvement allowances or other
costs for Tenant to use and occupy such space.
4.    Project Amenities.
(a)    Food Service. Landlord agrees to cause one or more food service operators
to be open for business at the Project on or prior to the Commencement Date, and
thereafter during the Term, such that breakfast, lunch and snacks are available
at the Project between the hours of 8:00 a.m. to 3:00 p.m. for tenants of and
visitors to the Project, including Tenant’s employees.
(b)    Shuttle Service. Landlord agrees that a shuttle service, either provided
by Landlord or by a third party, shall be provided to transport Tenant’s
employees and other tenants of or visitors to the Project between the Project,
at a location reasonably convenient to the tenants of the Office Component, and
the North Avenue MARTA rail station, on a schedule commencing no later than 7:00
a.m., ending no earlier than 8:00 p.m., and at approximately fifteen (15) minute
intervals. Such shuttle service shall be free of charge to Tenant and its
employees. Tenant acknowledges that the shuttle service may be provided in the
form of a trolley bus (but not a city bus, MARTA bus, or similar form of public
transit) operated by governmental authorities.
(c)    Bicycle Service. Landlord agrees to provide during the Term, free of
charge to Tenant and its employees and invitees, a bicycle parking service for
tenants of and visitors to the Project to temporarily park bicycles, which
bicycles shall be stored in a secured location.
(d)    Shower Facilities. Landlord agrees to provide during the Term upon the
Project and not within the Demised Premises, shower facilities, free of charge
to Tenant and its employees and invitees.
(e)    Other Amenities. Landlord intends to use commercially reasonable efforts
to attract other tenants to the Project to provide services or facilities for
the enjoyment and benefit of tenants of the Project, including, without
limitation, an exercise facility, a preparatory preschool / early childhood
development facility, one or more exhibition halls, and a rooftop arcade. As of
the date of this lease, Landlord has entered into a lease with The Suzuki
Learning

H-2



--------------------------------------------------------------------------------




Center at Ponce City Market, LLC, dated March 7, 2013, for use of a portion of
the Retail Market as a preparatory preschool / early childhood development
facility, which the parties anticipate to be open for business on or about
September, 2014.
(e)    Changes to Project Amenities. Subject to the provisions of this Paragraph
4 and the other provisions of this Lease, Landlord may reconfigure, relocate,
renovate, upgrade and modify the amenities available at the Project if in
Landlord’s good faith, reasonable judgment, doing so will benefit the tenants
and occupants of the Project.
5.    Tenant’s Northwinds Lease Obligation Payment. Landlord acknowledges that
Tenant shall incur certain expenses in order to continue occupying its current
office location in Atlanta as of the date of this Lease, at 2550 Northwinds
Parkway, Alpharetta, GA 30009, through the Commencement Date, and to expand its
premises at such location during such period. Landlord has agreed to contribute
to Tenant the sums of Seven Hundred Thousand Dollars ($700,000.00) (the
“Northwinds Rent Payment”) to offset the costs of twelve (12) months of rent at
such location, and Five Hundred Thousand Dollars ($500,000.00) (the “Northwinds
TI Payment”) to offset the costs of necessary tenant improvements at such
location. As a condition precedent to the effectiveness of this Lease, Landlord
shall pay Tenant the Northwinds TI Payment and Northwinds Rent Payment in full
upon full execution and delivery of this Lease.
6.    Renewal Option. Provided that no Event of Default then exists, Tenant
shall have the right, exercisable at Tenant’s option, to extend the Term of the
Lease for two (2) additional terms of five (5) years each (each a “Renewal
Term”). If timely exercised and if the conditions applicable thereto have been
satisfied, each Renewal Term shall commence immediately following the end of the
preceding Term. The right of extension herein granted to Tenant shall be subject
to, and shall be exercised in accordance with, the following terms and
conditions:
(a)    Notice. Tenant shall exercise its right of renewal with respect to each
Renewal Term by giving Landlord written notice of the exercise thereof (the
“Renewal Option Notice”) not less than twelve (12) months prior to the
expiration of the then-current Term. In the event that the Renewal Option Notice
is not given in a timely manner, Tenant’s right of renewal with respect to the
Renewal Term shall lapse and be of no further force or effect. If there exists
an Event of Default under the Lease on the date the Renewal Option Notice is
given or on the day prior to the commencement date of the Renewal Term, then at
Landlord’s option, the Renewal Option Notice shall be ineffective and Tenant’s
right of renewal as to the Renewal Term shall lapse and be of no further force
of effect.
(b)    Rent. During a Renewal Term, all the terms, conditions, covenants and
agreements set forth in the Lease shall continue to apply and be binding upon
Landlord and Tenant, except that (1) the annual Base Rent payable during each
year of the Renewal Term shall be an amount equal to the lesser of: (a)
ninety-five percent (95%) of the Fair Market Rent as determined in the manner
provided in this Paragraph, or (b) Forty Dollars ($40.00) per square foot of the
Demised Premises, and (2) the “Base Year” during each Renewal Term shall be the
calendar year in which the Renewal Term commences.

H-3



--------------------------------------------------------------------------------




(c)    Fair Market Rent. “Fair Market Rent” shall mean the fair market rental
rate that would be agreed upon between a landlord and a tenant extending a lease
for office space comparable to the Demised Premises (as to size, location in the
Project, and build-out) in an office building comparable to the Office Component
located in the general office rental market in the Atlanta Midtown and Buckhead
submarkets (the “Market Area”), for a term comparable to the Renewal Term,
assuming the landlord and tenant are informed and well-advised and each is
acting in what it considers its own best interests. Among the factors to be
considered in determining Fair Market Rent shall be (i) the rental rates then
being obtained by other building owners of Comparable Buildings, (ii) the rental
rates then being obtained by Landlord for comparable office space in the Office
Component, and (iii) escalations and passthroughs of operating expenses as
provided in the Lease (it being agreed that if such escalations and passthroughs
are not then fair market provisions, an appropriate adjustment shall be made to
such provisions or to the corresponding determination of Fair Market Rent), and
(iv) any “market” concessions commonly made by landlords of Comparable Buildings
for comparable renewal transactions. Vacancy periods shall not be considered in
determining Fair Market Rent.
(d)    Initial Determination of Fair Market Rent. Promptly following Landlord’s
timely receipt of the Renewal Option Notice for a Renewal Term, Landlord shall
submit to Tenant in writing Landlord’s determination of the Fair Market Rent. If
Tenant does not dispute Landlord’s determination of Fair Market Rent by giving
written notice of such dispute within thirty (30) days after receipt of
Landlord’s determination, then Landlord’s determination shall be conclusive and
binding upon Landlord and Tenant. If Tenant disputes Landlord’s determination of
Fair Market Rent, Tenant shall notify Landlord in writing within thirty (30)
days after receipt of Landlord’s determination, and the parties shall thereafter
have thirty (30) days to negotiate and agree on the Fair Market Rent. The
parties shall be obligated to conduct such negotiations in good faith. If the
parties agree on the Fair Market Rent payable during each year of the Renewal
Term, they shall promptly execute an amendment to the Lease stating the Base
Rent and other terms set forth herein. If the parties are unable to agree on the
Fair Market Rent as aforesaid, then, within five (5) days after the expiration
of such thirty (30) day period, Tenant shall have the right to elect either of
the following by sending written notice of same to Landlord: (i) to rescind its
Renewal Option Notice, in which case Tenant shall be deemed to have never sent
the Renewal Option Notice; or (ii) to proceed to arbitration in accordance with
subparagraph (e), below. Tenant shall be deemed to have elected to proceed with
arbitration in the event Tenant fails to send a notice within the time period
set forth in the preceding sentence.
(e)    Arbitration. If, during such thirty (30) day period referred to in
subparagraph (d) above, the parties are unable to agree on the Fair Market Rent,
then the Fair Market Rent shall be determined in accordance with the procedure
set forth in this subparagraph (e). Within ten (10) days after expiration of
such thirty (30) day period, each of Landlord and Tenant shall appoint an
independent, unaffiliated real estate broker (a “Broker”) who shall have at
least ten (10) years relevant experience in office rentals in the Market Area.
Within thirty (30) days after such appointments, the two (2) Brokers so chosen
shall each independently make a determination of the Fair Market Rent, taking
into consideration the factors set out in subparagraph (c) above, and deliver
the results thereof to Landlord and to Tenant. In the event that there is a
difference between the Fair Market Rents as determined by two Brokers, then

H-4



--------------------------------------------------------------------------------




within ten (10) days after the date such determinations are delivered to
Landlord and to Tenant, the two Brokers shall jointly select a third Broker,
which third Broker shall not have represented either Landlord or Tenant within
the previous five (5) years and shall have the same qualifications required of
the other Brokers. Such third Broker shall select the determination of Fair
Market Rent from either the Broker appointed by Landlord, or the Broker
appointed by Tenant, without modification, and the determination so selected
shall be the Fair Market Rent. Landlord and Tenant shall each bear the cost of
its Broker and shall share equally the cost of the third Broker.
7.    Right of First Refusal. Landlord hereby grants to Tenant an ongoing right
of first refusal (the “Right of First Refusal”) to lease certain space in the
Office Component on the terms and conditions set forth herein:
(a)    The Right of First Refusal shall be valid and enforceable from and after
the date that Tenant has exercised both the 20,000 Expansion Right and the
40,000 Expansion Right (as such terms are defined in Section 8 below), and has
taken occupancy of and commenced operating for the Permitted Use in both the
20,000 Expansion Space and the 40,000 Expansion Space (such date referred to as
the “ROFR Commencement Date”). From the date of this Lease through the ROFR
Commencement Date, Landlord shall have the right to lease any and all space
within the Project, without any notice to Tenant and Tenant shall have no rights
in such space whatsoever, subject to the terms of this Lease. In the event that
Tenant shall not exercise either the 20,000 Expansion Right or the 40,000
Expansion Right, or shall fail to take occupancy of and commence operating for
the Permitted Use in both the 20,000 Expansion Space and the 40,000 Expansion
Space, the Right of First Refusal shall be void and of no effect. All space
within the Office Component which is not the subject of a fully executed lease
as of the ROFR Commencement Date shall be referred to as the “ROFR Space.” In
the event that, as of the ROFR Commencement Date, any space within the Office
Component is the subject of a fully executed lease, but thereafter such space
becomes available for Landlord to lease to another tenant, free and clear of any
rights of such prior tenant, such space shall at that time also be deemed to be
ROFR Space.
(b)    Notice. If at any time after the ROFR Commencement Date, Landlord intends
to offer to lease any portion of the ROFR Space (such portion referred to as the
“Offered ROFR Space”), and there is not then an Event of Default hereunder, then
Landlord shall first offer to Tenant the opportunity to lease the Offered ROFR
Space by giving Tenant written notice of Landlord’s intent to offer to lease the
Offered ROFR Space (the “ROFR Offering Notice”). The ROFR Offering Notice shall
be sufficient if sent by certified mail or reputable overnight courier to the
address for Tenant set forth in this Lease. Tenant shall have a period of five
(5) Business Days after receipt of the ROFR Offering Notice (the “Offer Period”)
to exercise the ROFR on the terms and conditions of this Paragraph, by
delivering written notice (the “ROFR Notice”) to Landlord. If Tenant expressly
declines to exercise the Right of First Refusal or fails to send a ROFR Notice
to Landlord within the Offer Period, time being of the essence, Landlord shall
be free to lease the Offered ROFR Space to any party on such terms and
conditions as Landlord shall choose in its discretion.
(c)    Exercise. If Tenant timely exercises the Right of First Refusal pursuant
to the terms hereof, Landlord and Tenant shall promptly commence negotiations in
good faith to

H-5



--------------------------------------------------------------------------------




enter into a lease of the Offered ROFR Space to Tenant on the terms and
conditions set forth herein, provided that the “Base Rent” for purposes of such
lease shall be the Fair Market Rent determined in the manner provided in Section
6 above. In the event that despite the good faith negotiations of both Landlord
and Tenant, no such lease has been executed by the date which is thirty (30)
days after the date Landlord received the ROFR Notice, Tenant’s exercise of the
Right of First Refusal as to the Offered ROFR Space shall be void and of no
further effect, and Landlord shall have the right to lease the Offered ROFR
Space to any party on such terms and conditions as Landlord shall choose in its
discretion.
(d)    Ongoing Right. Tenant’s failure to exercise the Right of First Refusal as
to any Offered ROFR Space made hereunder shall extinguish the Right of First
Refusal as to such Offered ROFR Space during the term of Landlord’s lease with
such other party, and any extension thereof, provided that, upon the expiration
or termination of such lease, such Offered ROFR Space shall again be subject to
the Right of First Refusal.
(e)    Personal to Tenant. The Right of First Refusal shall be personal to
athenahealth, Inc. and any Affiliate of athenahealth, Inc., and shall not be
transferable or assignable to any entity or person to whom the rights of Tenant
are assigned or transferred.
8.    Expansion Option. Landlord hereby grants to Tenant the following rights to
expand the Demised Premises, on the terms and conditions set forth herein:
(a)    20,000 Foot Space. So long as there is not then an Event of Default
hereunder, Tenant shall have the right to expand the Demised Premises (the
“20,000 Expansion Right”), effective November 1, 2015, to include that certain
space containing approximately 20,000 square feet located on the north central
portion of the 8th floor, as depicted on Exhibit I attached hereto (the “20,000
Expansion Space”) by giving written notice to Landlord no later than July 1,
2014 (the “20,000 Notice”).
(b)    40,000 Foot Space.     So long as there is not then an Event of Default
hereunder, Tenant shall have the right to expand the Demised Premises (the
“40,000 Expansion Right”), to be effective at any time on or prior November 1,
2017, to include that certain space containing approximately 40,000 square feet
located on the 8th floor of the building known as the 1966 Building, as depicted
on Exhibit I attached hereto (the “40,000 Expansion Space”) by giving written
notice to Landlord at least twelve (12) months prior to the proposed effective
date (the “40,000 Notice”). The 20,000 Expansion Space and the 40,000 Expansion
Space are collectively referred to as the “Expansion Space” and the 20,000
Notice and the 40,000 Notice are collectively referred to as the “Expansion
Notices.”
(c)    Lease Amendment and Terms. In the event that Tenant shall timely deliver
any Expansion Notice, Landlord and Tenant shall enter into an amendment to the
Lease to include the applicable Expansion Space as part of the Demised Premises.
Such amendment shall also provide as follows:
(i)    Landlord shall deliver the applicable Expansion Space to Tenant on the
date set forth in Paragraph 8(a) or 8(b), respectively (the “Expansion Date”),
in substantially the same condition as to which Landlord is required to deliver
the Demised

H-6



--------------------------------------------------------------------------------




Premises under this Lease, and as of such Expansion Date, the applicable
Expansion Space shall be added to, and become a part of, the Demised Premises,
and, except as otherwise set forth in this Paragraph 8, Tenant’s lease thereof
shall be governed by all of the provisions of this Lease, which shall continue
in full force and effect and be applicable to such Expansion Space.
(ii)    The Base Rent applicable to the Expansion Space shall commence on the
Expansion Date at the then-current escalated rate per square foot for the 30,000
square foot 8th floor space as set forth in Section 1.1(b), with annual
escalations thereafter of two percent (2%) per year effective on each
anniversary of the Expansion Date. In the event that as of the Expansion Date,
Base Rent is being abated pursuant to the provisions of Section 1.1(b), Tenant
shall be entitled to such abatement with respect to the Expansion Space as well,
during the remaining period of such abatement.
(iii)    Landlord shall contribute an improvement allowance with respect to such
Expansion Space in an amount equal to: (i) Seventy Dollars ($70.00) per square
foot of the applicable Expansion Space, times (ii) a fraction, the numerator of
which is the number of calendar months remaining in the initial Term from and
after the Expansion Date and the denominator of which is 120. The build-out of
the Expansion Space shall be designed and constructed (and the improvement
allowance disbursed) consistent with the terms of this Lease relating to the
initial Tenant’s Work.
(iv)    As of the Expansion Date, the square footage of the Demised Premises
shall be increased by the square footage of the Expansion Space, and Tenant’s
Proportionate Share shall be increased accordingly. For the avoidance of doubt,
the Expansion Space shall be deemed a part of the Demised Premises for purposes
of Tenant’s renewal options set forth in Paragraph 6 hereof.
9.    Seventh Floor Expansion. The parties acknowledge that Landlord or an
affiliate of Landlord intends to lease and occupy the 7th floor of the Office
Component (the “7th Floor Space”). In the event that (a) Tenant has exercised
all expansion options set forth in Paragraph 8 above, (b) Tenant has exercised
all right of first refusal opportunities as set forth in Paragraph 7 above, (c)
there remain at least three (3) full calendar years in the Term, and (d) Tenant
requires additional office space, and there is not then sufficient available
space in the Office Component, then, so long as there is not then an Event of
Default hereunder, Landlord agrees to enter into good faith negotiations with
Tenant to cause Landlord (or such affiliate of Landlord) to surrender a portion
of the 7th Floor Space (such portion to be determined by mutual agreement) to be
leased to Tenant, in exchange for a payment to Landlord (the amount of which
shall be determined by mutual agreement). In the event that the parties shall
agree, and Landlord shall surrender such space, Tenant shall lease such space
from Landlord a rental rate to be determined by mutual agreement, but which
shall be an annual base rental amount not less than the amount then being paid
by Landlord for such portion of the 7th Floor Space, and which shall include no
tenant improvement allowance. The parties shall commence any such negotiations
within thirty (30) days after Tenant delivers written notice to Landlord that it
has satisfied the conditions precedent set forth in this Paragraph and desires
to lease such space.
10.    Roof Access and Satellite Dish. Tenant shall have the right to erect up
to two (2) communication satellite dishes (each a “Roof Dish”) upon the roof of
the building housing the

H-7



--------------------------------------------------------------------------------




Office Component, at Tenant’s sole cost and expense, subject to the terms and
conditions of this Paragraph. The location of any Roof Dish, and the plans and
specifications for all work required in order to install and secure any Roof
Dish, including without limitation column fortification and roof deck
penetration, shall be subject to the prior approval of Landlord, such approval
not to be unreasonably withheld, conditioned or delayed, but provided that
Landlord shall not be required to approve any installation which would void a
roof warranty, materially and adversely affect the Building Structure, or exceed
the capacity of the Building Systems.  Tenant’s installation, operation and
maintenance of any Roof Dish shall be in accordance with Legal Requirements, and
any private covenants or restrictions affecting the Project, and any
requirements or obligations with respect to the Historic Tax Credits, and shall
not interfere with any pre-existing communications facilities maintained by
other tenants of the Project. Tenant shall indemnify and hold Landlord harmless
from and against any loss, cost or expense incurred by Landlord as a result of
the construction, installation, operation, maintenance or repair of a Roof Dish.
Upon the expiration or termination of this Lease, upon the request of Landlord,
Tenant shall remove any Roof Dish and restore any affected areas to the
approximate condition which existed prior to the installation thereof.
11.    Access and Security.
(a)    Access Control. Landlord shall provide and maintain an electronic
access/monitoring system for all points of access and egress to the Office
Component comparable with the usual and customary standards for Comparable
Buildings. Landlord, at no cost to Tenant, shall provide access cards to Tenant
for all employees of Tenant on the Commencement Date. Tenant shall have the
right, at Tenant’s sole cost and expense, to expand the Office Component’s
access/monitoring system (or install a separate access/monitoring system and tie
it into the access/monitoring system for the Office Component) to provide
additional monitoring for the Demised Premises and stairwells servicing the
Demised Premises.
(b)    Landlord Provided Security Services.
(1)    Landlord shall install, at Landlord’s expense, remote cameras monitoring
the Parking Facilities in a manner consistent with reasonable and prudent
security and safety surveillance practices for Comparable Buildings, which
cameras shall be operated and monitored in real time by Landlord’s security
personnel twenty-four (24) hours per day, seven (7) days per week. The video
footage of such security cameras shall be archived in a manner that will permit
Landlord to retrieve pertinent security footage for a minimum of thirty (30)
days after recording.
(2)    During the Term, Landlord shall make security personnel available to
escort Tenant and Tenant’s employees and invitees to and from the Parking
Facilities and the lobby of the Office Component, at no additional charge to
Tenant or such employees and invitees (the “Security Escort Services”). The
Security Escort Services shall be on call at all times between 7 p.m. and 5 a.m.
(c)    Tenant Security Rights. Tenant shall have the right to engage a security
contractor (at its sole cost and expense), in addition to any security personnel
engaged by Landlord, to provide security for the Demised Premises and/or to
monitor and screen access from

H-8



--------------------------------------------------------------------------------




the lobby to the Demised Premises. In addition Tenant shall have a right to
install security cameras for Tenant’s sole benefit in Demised Premises.
12.    Intentionally Deleted.
13.    Tenant Self-Help. In the event Landlord fails to perform any repairs or
maintenance required to be furnished by Landlord pursuant to Section 17(b) or
Section 17(d) hereof, and such failure materially impairs Tenant’s access to, or
use and enjoyment of the Demised Premises, Tenant shall give Landlord notice
thereof (the “Repair Default Notice”), which shall state with specificity the
failure on the part of Landlord. If such failure is not cured by Landlord within
thirty (30) days after Landlord’s receipt of the Repair Default Notice (or, if
such failure is of a nature which cannot be cured within a 30-day period, if
Landlord has not commenced and diligently pursued such cure), then Tenant shall
have the right to send Landlord a second notice (the “Second Repair Default
Notice”). Notwithstanding the provisions for giving notice set forth in this
Lease, the Second Repair Default Notice shall be valid only if given by
certified mail, return receipt requested, with copies, also by certified mail,
return receipt requested, given to each Holder and each Authority for which
Tenant has been given a notice address. The Second Repair Default Notice shall
set forth on the first page thereof, in bold, underlined print in at least
eighteen (18) point font, the following: “This is the second notice to Landlord
of a material default pursuant to Section 17 of the lease to athenahealth, Inc.,
at Ponce City Market, and may give rise to a right of the Tenant to rights of
self-help.” The Second Repair Default Notice shall have attached thereto a copy
of the Repair Default Notice. In the event such failure is not cured by Landlord
within thirty (30) days after Landlord’s receipt of the Second Repair Default
Notice (or, if such failure is of a nature which cannot be cured within a 30-day
period, if Landlord has not commenced and diligently pursued such cure), then
Tenant shall have the right to cure such default and charge the reasonable,
actual cost thereof to Landlord. Notwithstanding the foregoing, Tenant shall not
have any right to repair, replace, alter, impact or affect in any way the
structural elements of the Building (including without limitation the
foundation, roof, columns, exterior walls, windows, exterior doors, and building
exterior), or the electrical, plumbing, telecommunications or fire/life safety
systems affecting any other tenant of the Project or the Common Areas. Tenant
shall indemnify and hold Landlord, its successors or assigns, and any tenant,
licensee or invitee of the Project, harmless from and against any and all loss,
cost or expense whatsoever, however incurred, by Landlord or such other party,
as a result of Tenant’s exercise of the rights granted to Tenant in this
Section, including, without limitation, reasonable attorneys fees actually
incurred by Landlord or any other such party. Any Holder or Authority shall have
the right to cure any default of which Tenant has given notice in the Tenant
shall accept the curative efforts and shall allow such party access to the
Demised Premises as is reasonably necessary to effect such cure.
14.    Covenant to Minimize Disturbance. In exercising Landlord’s rights and
discharging Landlord’s duties under the Lease, including, without limitation,
any instance in which Landlord performs work in the Project or Demised Premises
or enters the Demised Premises, Landlord shall: (i) use commercially reasonable
efforts to minimize the disturbance or interruption Tenant’s use and enjoyment
of the Demised Premises (including, without limitation, performing repairs that
would be unreasonably intrusive outside of Business Hours); and (ii) not
materially and adversely interfere with Tenant’s business operations conducted
in the Demised Premises. All work performed by Landlord shall be performed in a
first class and good and

H-9



--------------------------------------------------------------------------------




workmanlike manner, using new, first-class materials, and in accordance with all
Legal Requirements. Upon completion of work in the Demised Premises, Landlord
shall substantially restore the affected area and any improvements therein to
their “as was” condition, subject to reasonable wear and tear. Landlord shall
consider the anticipated level of disruption to Tenant in selecting the means by
which Landlord will exercise its rights and discharge its obligations under the
Lease.
15.    Generator. Tenant shall have a license to install, maintain and operate a
generator for Tenant’s exclusive use and enjoyment, including all cabling,
conduit, concrete pads, and other appurtenances reasonably related thereto
(collectively, the “Generator”) in an area within the Project that is reasonably
determined by Landlord (the “Generator Area”). Tenant currently plans to install
a 400 KW generator with ATS on the ground level; however, Tenant will
re-evaluate its needs once the electrical system design of the Demised Premises
is complete. The installation, maintenance and operation of the Generator shall
be Tenant’s responsibility and at Tenant’s cost and expense; provided, however,
that Landlord shall furnish the Generator Area and three (3) four inch (4”)
conduits from the Generator Area to the Demised Premises at no additional cost
to Tenant. Tenant shall have access to the Generator at all times during the
Term. Landlord agrees that Tenant’s use and storage of reasonable quantities of
diesel or natural gas for use by the Generator in accordance with all Legal
Requirements shall not be prohibited under Article 13 of the Lease.
16.    Rules and Regulations. Landlord shall have the right to make reasonable
additions and amendments to the Rules and Regulations from time to time,
provided that such additions and amendments (a) do not increase Tenant’s cost of
occupancy or reduce Tenant’s rights under this Lease, and (b) are equitably
enforced by Landlord and (c) are not inconsistent with the terms of this Lease.
Tenant covenants that Tenant, its employees, agents, and licensees will comply
with additions and amendments to the Rules and Regulations thirty (30) days
after Landlord’s provision to Tenant of a written copy of the same. Landlord
shall use reasonable efforts to require any tenant of the Project to comply with
the Rules or Regulations (and shall not waive same) to the extent that the
failure to comply therewith adversely affects Tenant’s use and enjoyment of the
Demised Premises or any of the Common Areas. Landlord agrees that Landlord will
enforce the Rules and Regulations in an equitable manner. Landlord shall not
unreasonably withhold, delay or condition its consent to any approval required
by Tenant under the Rules and Regulations. If there is any inconsistency between
this Lease and the Rules and Regulations (including any amendments thereto), the
Lease shall govern.
17.    Property Management. In the event that Landlord decides to replace the
property management company managing the Project, Landlord shall replace the
current manager with a reputable property management company experienced in
managing Comparable Buildings. Landlord shall cause the Project to be managed,
operated, maintained and provided with services in a manner commensurate with
the management, operation, maintenance and service standards for Comparable
Buildings.
18.    Intentionally Deleted.
19.    Exclusive Use. Landlord agrees that so long as no Event of Default has
occurred and is continuing, Landlord shall not lease any space in the Office
Component, nor permit there

H-10



--------------------------------------------------------------------------------




to be leased any space in the Office Component (whether pursuant to a sub-lease
or otherwise), other than the Demised Premises, to a Competing Business (the
“Exclusive Covenant”). As used herein, the term “Competing Business” means a
business which, as its primary business within the Office Component, sells to
third parties cloud-based, browser-enabled, or software products or services for
medical billing, medical records, or medical office management. Landlord shall,
following receipt of Tenant’s notice of the violation of Paragraph 19 by another
tenant or occupant of the Project, use diligent and good faith efforts to
attempt to cause such violating tenant or occupant to cease the violation. If
Landlord is unable to cause such violating tenant or occupant to cease the
violation within thirty (30) days after receipt of Tenant’s notice to Landlord,
then Landlord shall, at Landlord’s sole cost and expense, file a lawsuit against
such violating tenant or occupant in order to attempt to cause such violating
tenant or occupant to cease such violation, including, if available, injunctive
relief, and Landlord shall diligently pursue such lawsuit to completion and
shall diligently complete any appeals necessary.
20.    Telecommunications Service Providers. As part of Landlord’s Work,
Landlord is installing a telecommunications system in the Project, in a “net
neutrality configuration,” which will permit tenants of the Office Component,
including Tenant, to access fiber optic and copper networks through the utility
closets located on each floor of the Office Component at no additional charge
(the “Building Communications Network”). Tenant, at its sole cost and expense,
shall have the right to contract with one or more telecommunications providers
of Tenant’s selection (collectively, the “Providers”) for the provision to the
Demised Premises of telephone, internet, and other telecommunication services
and to permit such Providers to install telephone, data or other cabling and
telecommunications equipment in the Demised Premises and to connect the same to
the Building Communications Network. Tenant’s Providers shall be entitled to
utilize the Building Communications Network and, if necessary, to install all
appropriate cabling and equipment in the Project necessary to connect the
Provider’s infrastructure to the Building Communications Network. The point of
entry (and method and manner of same) into the Project by such Provider shall be
subject to the mutual agreement of Landlord and the Provider, each party acting
reasonably and in good faith. Landlord shall not be entitled to receive any
compensation from Tenant in connection with allowing the access described
herein.
21.    Green Project. Landlord agrees to use its good faith, commercially
reasonable efforts to obtain LEED silver core and shell certification for the
Project, and to employ other development and redevelopment methods as are
appropriate in Landlord’s reasonable determination to promote sustainability at
the Project.
22.    Fire and Safety Manual. Landlord shall cause to be prepared and delivered
to Tenant a fire and safety manual for the Project no later than the
Commencement Date.



H-11



--------------------------------------------------------------------------------






EXHIBIT I

EXPANSION SPACE
    [jamestownathenahealth_image4.jpg]





I-1



--------------------------------------------------------------------------------




EXHIBIT J

CERTIFICATE OF COMMENCEMENT


THIS Certificate of Commencement (this "Certificate"), made this ____ day of
_______________, 20___, by and between JAMESTOWN Ponce City Market, L.P., as
(“Landlord”), and athenahealth, Inc., (“Tenant”).


W I T N E S S E T H:


Landlord and Tenant entered into that Office Lease Agreement dated __________,
______, as amended by _______________ dated ___________________ (as amended, the
“Lease”) for the property known as Ponce City Market located at 675 Ponce de
Leon Avenue, NE, Atlanta, Georgia (the “Property”);


Landlord and Tenant desire to confirm the Commencement Date (as defined in the
Lease) pursuant to Section 2.5 of the Lease.


NOW, THEREFORE, Landlord and Tenant agree as follows:


1.
The Commencement Date is _________________, 20__.



2.
The Term of the Lease shall expire on ___________, 20__, unless extended
pursuant to the terms of the Lease.



IN WITNESS WHEREOF, Landlord and Tenant have signed and sealed this Certificate
of Commencement as of the day and year first above written.


JAMESTOWN Ponce City Market, L.P., a Delaware
limited partnership


By:     JAMESTOWN Ponce City Market GP, LLC, a
Georgia limited liability company, its general
                            partner


By: ____________________________
Name: _________________________
Title: __________________________


athenahealth, Inc., a Delaware corporation


By: ____________________________
Name: _________________________
Title:___________________________    

J-1



--------------------------------------------------------------------------------




EXHIBIT K

JANITORIAL SPECIFICATIONS
Office Areas


A.    Services performed nightly:


•
Empty and clean all waste receptacles replacing plastic liners and remove waste
paper and rubbish to the designated area. Wipe down all waste receptacles and
wash as necessary.

•
Hand dust or wipe clean with damp or treated cloth ail horizontal surfaces,
desks, chairs, file cabinets, telephones, window surfaces, picture frames,
window sills, modular furniture, etc.

•
Clean and sanitize drinking fountains, follow with a stainless steel cleaner as
needed, taking care not to leave any oily residue.

•
Spot clean all windows and partition glass.

•
Vacuum all carpet areas, being sure not to pull vacuum cords around comers or
furniture. Edges and crevices should be either swept or vacuumed with
appropriate edge/crevice cleaning tool.

•
Remove all finger marks and smudges from all vertical surfaces, including doors,
door frames, around light switches, walls and partitions, taking care not to mar
material finishes.

•
Dust mop and damp mop all tile, marble and terrazzo floors, kitchen areas,
break-rooms, etc.

•
Clean and sanitize all kitchen sinks and faucets. Follow with a stainless steel
cleaner, as necessary.

•
Damp wash and wipe dry all plastic or Formica desktops.

•
Sweep internal stairways and vacuum, if carpeted. Dust handrails and vertical
surfaces.

•
Spot clean carpeted areas.



B.    Services performed monthly, or in the frequency stated:


•
Vacuum with edge/crevice tool areas not normally covered in nightly vacuuming. -
WEEKLY

•
Dust fire extinguishers/fire extinguisher cabinets. - WEEKLY

•
Vacuum all upholstered furniture.

•
Damp wipe telephone headsets using disinfectant.

•
Dust or vacuum all window blinds.

•
Machine-buff all non-carpeted floors. Strip and re-coat as necessary.

•
Dust and wipe down both sides of all doors.

•
Wipe down, using metal cleaner and disinfectant, all door handles.

•
Dust all baseboard and chair-rail moldings. - WEEKLY


K-1



--------------------------------------------------------------------------------






C. Services performed quarterly:


•
Dust light fixtures.

•
Vacuum/dust all perimeter slot diffusers.

•
Clean all air vent grills.

•
Dust all door jams.



Common Area Corridors and Elevator Lobbies


A. Services performed nightly:
•
Vacuum all carpeted areas/dust and damp mop all non-carpeted areas. Use an
edge-cleaning tool if necessary.

•
Spot clean all walls, light switches, doors and areas around elevator call
buttons.

•
Spot clean carpeted areas, as necessary.

•
Dust fire extinguishers and fire extinguisher cabinets, inside and outside.

•
Spot clean all windows and partition glass.

•
Damp mop tile floors.

•
Clean and sanitize drinking fountains, follow then with a stainless steel
cleaner as needed, taking care not to leave any oily residue.

•
Damp wash and wipe dry mailboxes.

•
Clean and polish all elevator thresholds and tracks.

•
Dust tops of vending machines and mailboxes.



B. Services performed monthly, or in the frequency stated:
•
Shampoo, extract and pile-lift carpeting - as necessary, but at a minimum of
once per year.

•
Strip and wax tile floors.

•
Wipe down, using metal cleaner and disinfectant, all door handles.



Restrooms


A. Services performed nightly:


•
Empty and clean all waste receptacles and remove waste paper and rubbish to the
designated area.

•
Wash and disinfect all basins, urinals and bowls using non-abrasive, non-acid
cleaners to remove stains and clean underside of rim on urinals and bowls.

•
Wash and disinfect both sides of toilet seats, as well as undersides of urinals
and bowls.

•
Clean all mirrors, bright work and enameled surfaces.

•
Scrub countertops to prevent soap scum buildup.

•
Spot clean all partitions, tile walls, doors and outside surfaces of all
dispensers and receptacles. Damp wipe all lavatory tops and remove water spots
from wall surfaces next to dispensers/receptacles.

•
Clean flushometers, piping and other metal. Follow with stainless steel
cleaner/polish.


K-2



--------------------------------------------------------------------------------




•
Damp wipe nightly, wash with disinfectant when necessary, all partitions, tile
walls and outside surfaces of all dispensers and receptacles.

•
Fill toilet tissue, toilet seat cover, soap, towel and sanitary napkin
dispensers.

•
Sweep, wet mop and thoroughly rinse floor. Clean all corners and edges to
prevent dirt build-up.



B. Services performed monthly:


•
Thoroughly wash all partitions, paying attention to top and bottom edges.

•
Wash all walls to prevent build-up of dirt and yellow stains.

•
Clean door hinges and hardware and wipe down doors with oil-based product.



C. Services performed quarterly:
•
Clean light fixtures.

•
Clean air vent grills.





Vacant Floor Restrooms


A. Services performed bi-weekly:
•
Empty and clean waste receptacles and remove waste paper.

•
Flush each toilet and urinal.

•
Wash and disinfect basins, urinals and bowls.



Vacant Offices/Floors


A. Services performed monthly:


•
Vacuum all carpeted areas.

•
Sweep and damp mop all non-carpeted areas.

•
Dust all horizontal surfaces.



Passenger and Freight Elevators


A.    Services performed nightly:


•
Dust light lenses, damp wipe, if necessary.

•
Spot clean walls.

•
Spot clean carpet, if necessary.

•
Dust or damp wipe finish metal/wood and floor buttons.

•
Clean and polish all thresholds and tracks.

•
Clean edges and vacuum carpeted floors.

•
Sweep and mop removing all gum, etc. from floor.

•
Spot clean both side of doors, frame and hall call buttons.



B.    Services performed as necessary or in the frequency stated:



K-3



--------------------------------------------------------------------------------




•
Wipe clean all freight elevator walls top to bottom. - WEEKLY

•
Dust ceiling.-MONTHLY

•
Shampoo and extract carpet. - MONTHLY

•
Wash hall side of doors and frame. – MONTHLY



Lobby


A. Services performed nightly:


•
Sweep, mop and buff polish floor. Clean all edges and comers.

•
Machine buff traffic areas using a marble/granite conditioner.

•
Vacuum and spot-clean all carpet areas.

•
Clean glass doors, glass panels, and glass table tops.

•
Dust horizontal surfaces.

•
Clean and disinfect courtesy phone.

•
Clean directory board and graphics.

•
Clean top and sides of security desk.

•
Spot clean all walls.

•
Wipe down furniture.

•
Vacuum all walk-off mats.

•
Wipe down plant pots.

•
Clean entrance grates with wire brush and damp wipe.



B. Services performed monthly:


•
Clean all air diffusers/grills.



Building Stairways and Landings


A. Services performed in the frequency stated:


•
Police for trash, remove gum, etc. - DAILY

•
Clean prints and marks from doors. - DAILY

•
Sweep/spot mop landings and treads. - AT LEAST WEEKLY

•
Dust light fixtures. - WEEKLY

•
Dust handrails and other vertical members. - WEEKLY

•
Disinfect handrails and doorknobs. - WEEKLY

•
Dust/wash all vents and piping. - AT LEAST QUARTERLY

•
Clean/wash transoms, both high and low. - AT LEAST MONTHLY



Service Hall And Freight Elevator Vestibules


A. Services performed in the frequency stated:


•
Sweep then spot mop or wet mop. - DAILY


K-4



--------------------------------------------------------------------------------




•
Clean prints and marks from doors. - DAILY

•
Buff and polish floor. - AT LEAST BI-WEEKLY

•
Dust light fixtures.-AT LEAST QUARTERLY

•
Dust/wash all vents. - AT LEAST QUARTERLY

•
Clean/wash transoms, both high and low. - WEEKLY

•
Spot clean walls. - AS NECESSARY

•
Strip and wax floors. - AS NECESSARY



Staging Area and Janitorial Rooms


A. Expectations:


•
Maintain all janitorial areas in a clean, neat and orderly condition at all
times.

•
All cleaning agents must be stored in clearly labeled CLOSED containers.

•
Maintain staging area/janitorial office in same fashion as tenant office areas.



Loading Dock


A.    Services performed nightly:


•
Place all trash in compactor.

•
Sweep dock and dock area.

•
Spot clean walls by dock.

•
Place all cardboard into recycling bin.

•
Bring recycling containers to designated areas.



B.    Services performed in the frequency stated:


•
Pressure clean all loading dock areas, truck areas, and exterior (top and sides)
of trash compactor. - AS NECESSARY



Central Plant


A. Services provided in the frequency stated:


•
Damp mop. – WEEKLY



General


Upon completion of nightly duties, the floor supervisors will ensure that all
offices have been cleaned and left in a neat and orderly condition, all lights
have been turned off, and all areas properly secured.

K-5



--------------------------------------------------------------------------------






Material Safety Data Sheets (MSDS)


Landlord shall require the entity providing janitorial services to properly
maintain all MSDS records relating to chemicals, cleaning agents, etc. used for
the performance of this Contract.


HIPAA Compliance


Landlord shall require the entity providing janitorial services to comply with
all applicable Legal Requirements, including without limitation any laws
pertaining to the Health Insurance Portability and Accountability Act (HIPAA)
which may apply to Tenant and/or to the Demised Premises and the cleaning
thereof.





K-6



--------------------------------------------------------------------------------






EXHIBIT L-1

LOBBY SIGNAGE
[exhibitl1.jpg]

L-1



--------------------------------------------------------------------------------




EXHIBIT L-2

MONUMENT SIGNAGE LOCATIONS
[exhibitl2.jpg]

L-2



--------------------------------------------------------------------------------




EXHIBIT L-3

APPROVED MONUMENT SIGNAGE DESIGN
[exhibitl3.jpg]



L-3



--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE 1 BASIC PROVISIONS SUMMARY
1

Section 1.1
Basic Provisions    1

ARTICLE 2 GRANT AND DELIVERY
4

Section 2.1
Grant    4

Section 2.2
General Development of Project.    4

Section 2.3
Completion of Pre-Delivery Landlord's Work; Delivery of Demised Premises

4
Section 2.4
Completion of Tenant's Work; Completion of Pre-Opening Landlord's Work

4
Section 2.5
Determination of Commencement Date    4

ARTICLE 3 TERM
5

ARTICLE 4 RENT
5

Section 4.1
Base Rent    5

Section 4.2
Additional Rent    5

Section 4.3
Rent Payments    5

Section 4.4
Late Payments    5

ARTICLE 5 PARKING AND COMMON AREAS
6

Section 5.1
Tenant Parking    6

Section 5.2
Parking Fees    6

Section 5.3
Common Areas    7

Section 5.4
Use by Tenant    7

Section 5.5
Landlord's Control    7

Section 5.6
Landlord's Use of Common Areas    7

Section 5.7
Non-Dedication    8

Section 5.8
Offsite Parking..    8

ARTICLE 6 TAXES AND ASSESSMENTS
8

Section 6.1
Tenant's Proportionate Share of Taxes    8

Section 6.2
Tax Reductions and Incentives.    8

Section 6.3
Exclusions from Taxes    9

Section 6.4
Consistent Means of Calculation    9

Section 6.5
Changes in Manner of Calculating Taxes    9

Section 6.6
Refunds and Appeals of Taxes    9

Section 6.7
Installments of Taxes    9

ARTICLE 7 INSURANCE and LIABILITY
10

Section 7.1
Tenant's Insurance    10

Section 7.2
Landlord's Insurance    11

Section 7.3
Landlord's Liability    11


(i)





--------------------------------------------------------------------------------




Section 7.4
Indemnification    11

Section 7.5
Mutual Waivers of Subrogation    12

Section 7.6
Effect on Insurance    12

ARTICLE 8 OPERATING EXPENSES
12

Section 8.1
Definition of Operating Expenses    12

Section 8.2
Exclusions from Operating Expenses    14

Section 8.3
Tenant's Proportionate Share of Operating Expenses    15

Section 8.4
Gross-Up    15

Section 8.5
Consistent Means of Calculation    15

Section 8.6
Cap on Controllable Costs    16

ARTICLE 9 PAYMENT OF TAXES AND OPERATING EXPENSES
16

Section 9.1
Payment by Tenant    16

Section 9.2
Reconciliation    16

Section 9.3
Tenant Audit Rights    16

Section 9.4
Tenant's Proportionate Share    17

ARTICLE 10 BUILDING SERVICES
17

Section 10.1
Landlord Services    17

Section 10.2
Electricity    18

Section 10.3
Janitorial Services    18

Section 10.4
HVAC Services    18

Section 10.5
Overtime HVAC    18

Section 10.6
Supplemental HVAC    18

Section 10.7
Access and Elevators    19

Section 10.8
Service Deficiencies    19

Section 10.9
Service Failure    19

ARTICLE 11 PROJECT GOVERNANCE AND CONTROL
20

Section 11.1
Operation of Project.    20

Section 11.2
Governing Instruments.    20

Section 11.3
Limitations on Governing Instruments.    20

Section 11.4
Allocation of Expenses.    21

Section 11.5
Landlord Performance.    21

Section 11.6
Third Party Insurance.    21

Section 11.7
Confirming Documentation.    21

Section 11.8
Governing Instrument Authorities.    21

Section 11.9
Landlord's Representations.    22

ARTICLE 12 USE OF DEMISED PREMISES
22

Section 12.1
Sole Use    22

Section 12.2
Restrictions    22

Section 12.3
Legal Requirements    22

ARTICLE 13 HAZARDOUS SUBSTANCES
23

Section 13.1
Tenant Activity    23


(ii)





--------------------------------------------------------------------------------




Section 13.2
Landlord Representation    23

Section 13.3
Survival of Provisions    24

ARTICLE 14 ALTERATIONS TO DEMISED PREMISES
24

Section 14.1
Alterations Generally    24

Section 14.2
Plans for Alterations    24

Section 14.3
Performance of Alterations    25

Section 14.4
Non-Standard Alterations    25

Section 14.5
Historic Tax Credits    25

ARTICLE 15 CASUALTY AND RECONSTRUCTION
25

Section 15.1
Damage Report    25

Section 15.2
Landlord's Duty to Reconstruct    26

Section 15.3
Tenant's Duty to Reconstruct    26

Section 15.4
Landlord's Rights to Terminate    26

Section 15.5
Tenant's Rights to Terminate    27

Section 15.6
Abatement of Rent    27

ARTICLE 16 CONDEMNATION
27

Section 16.1
Taking of the Demised Premises    27

Section 16.2
Office Component Taken.    28

Section 16.3
Ownership of Award    28

ARTICLE 17 MAINTENANCE OF DEMISED PREMISES
29

Section 17.1
Landlord's Duty to Maintain    29

Section 17.2
Tenant's Duty to Maintain    29

Section 17.3
Landlord's Repair of Demised Premises    29

Section 17.4
Landlord's Right of Entry and Use    29

ARTICLE 18 LIENS
30

ARTICLE 19 SIGNs
31

Section 19.1
Suite Entry Signage    31

Section 19.2
Lobby Directory and Signage    31

Section 19.3
Monument Signage    31

Section 19.4
No Other Signs    31

Section 19.5
Changes in Laws.    31

ARTICLE 20 ASSIGNMENT AND SUBLETTING
31

Section 20.1
Restrictions on Assignment    31

Section 20.2
Change of Ownership    32

Section 20.3
Requirement for Transfer    32

Section 20.4
Affiliate Transfers    32

Section 20.5
Permitted Users    32

ARTICLE 21 DEFAULT
33

Section 21.1
Events of Default    33

Section 21.2
Landlord's Remedies    33


(iii)





--------------------------------------------------------------------------------




ARTICLE 22 LIABILITY OF LANDLORD AND TENANT
34

Section 22.1
Limitation on Landlord's Liability    34

Section 22.2
Limitation on Tenant's Liability    35

Section 22.3
Waiver of Certain Damages    35

Section 22.4
Transfer of Landlord's Interest    35

Section 22.5
Survival    35

ARTICLE 23 SUBORDINATION AND ATTORNMENT
35

Section 23.1
Subordination of Lease    35

Section 23.2
Instruments to Carry Out Intent    35

ARTICLE 24 ESTOPPEL CERTIFICATES
36

ARTICLE 25 QUIET ENJOYMENT
36

ARTICLE 26 SURRENDER AND HOLDING OVER
36

Section 26.1
Surrender    36

Section 26.2
Holding Over    37

ARTICLE 27 SECURITY DEPOSIT
37

ARTICLE 28 GUARANTY
37

ARTICLE 29 RELOCATION
37

ARTICLE 30 ADDITIONAL LEASE PROVISIONS
37

ARTICLE 31 MISCELLANEOUS
38

Section 31.1
Relationship of Parties    38

Section 31.2
Notices    38

Section 31.3
Brokers Commission    38

Section 31.4
Unavoidable Delays    38

Section 31.5
Waiver    38

Section 31.6
Accord and Satisfaction    39

Section 31.7
Waiver of Landlord's Lien    39

Section 31.8
Severability    39

Section 31.9
Time of the Essence    39

Section 31.10
Landlord's Approval    39

Section 31.11
Other Tenants    39

Section 31.12
Attorneys' Fees    39

Section 31.13
Usufruct    40

Section 31.14
Project Condition Disclosure    40

Section 31.15
Termination of Lease    41

Section 31.16
Multiple Abatements    42

Section 31.17
Indemnities    42

Section 31.18
Tax Exempt Use.    42

Section 31.19
Authority.    42

Section 31.20
Miscellaneous General Provisions    42


(iv)



